Exhibit 10.55































LEASE
by and between
BMR-10240 SCIENCE CENTER DRIVE LP,
a Delaware limited partnership
and
AFFYMETRIX, INC.,
a Delaware corporation

SMRH:418641349.9
 
 
 
 
0100-922173




--------------------------------------------------------------------------------

        

LEASE
THIS LEASE (this “Lease”) is entered into as of this 20th day of June, 2014 (the
“Execution Date”), by and between BMR-10240 SCIENCE CENTER DRIVE LP, a Delaware
limited partnership (“Landlord”), and AFFYMETRIX, INC., a Delaware corporation
(“Tenant”).
RECITALS
A.WHEREAS, Landlord owns certain real property (the “Property”) and the
improvements on the Property located at 10240 Science Center Drive, San Diego,
California 92121, including the building located thereon (the “Building”); and
B.WHEREAS, Landlord wishes to lease to Tenant, and Tenant desires to lease from
Landlord, certain premises (the “Premises”) known as Suite 200 located on the
second (2nd) floor of the Building, pursuant to the terms and conditions of this
Lease, as detailed below.
AGREEMENT
NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:
1.Lease of Premises.
1.1.    Subject to the provisions of Section 1.2 below, effective on the Term
Commencement Date (as defined below), Landlord hereby leases to Tenant, and
Tenant hereby leases from Landlord, the Premises, as shown on Exhibit A attached
hereto, for use by Tenant in accordance with the Permitted Use (as defined
below) and no other uses. The Property and all landscaping, parking facilities,
private drives and other improvements and appurtenances related thereto,
including the Building, are hereinafter collectively referred to as the
“Project.” All portions of the Project that are for the non-exclusive use of
tenants of the Building, including driveways, sidewalks, parking areas,
landscaped areas, service corridors, stairways, elevators, public restrooms and
public lobbies, are hereinafter referred to as “Common Area.”
1.2.    This Lease and all of the terms and conditions set forth herein are
expressly contingent and conditioned upon the renewal right (the “Renewal
Right”) held by Current Occupant (as defined in Section 4.1), pursuant to the
Prior Lease (as defined in Section 4.1) whereby Current Occupant leases the
Building, being either (a) terminated and/or waived by the express terms of the
Prior Lease or (b) otherwise terminated and/or waived by Current Occupant in
writing. In the event that Current Occupant timely exercises its Renewal Right
(“Renewal Event”), (x) Landlord shall deliver written notice to Tenant (“Renewal
Event Notice”), (y) this Lease shall automatically terminate and be of no
further force or effect and (z) Landlord shall return to Tenant the Security
Deposit, to the extent delivered to Landlord, and any other sums paid by Tenant
to Landlord in connection with this Lease.

SMRH:418641349.9
1
 
 
 
0100-922173




--------------------------------------------------------------------------------



2.Basic Lease Provisions. For convenience of the parties, certain basic
provisions of this Lease are set forth herein. The provisions set forth herein
are subject to the remaining terms and conditions of this Lease and are to be
interpreted in light of such remaining terms and conditions.
2.1.    This Lease shall take effect upon the Execution Date and, except as
specifically otherwise provided within this Lease, each of the provisions hereof
shall be binding upon and inure to the benefit of Landlord and Tenant from the
date of execution and delivery hereof by all parties hereto.
2.2.    In the definitions below, each current Rentable Area (as defined below)
is expressed in square feet. Rentable Area and “Tenant’s Pro Rata Share” are
both subject to adjustment as provided in this Lease.
Definition or Provision
Means the Following (As of the Term Commencement Date)
Approximate Rentable Area of Premises
29,019 square feet
Approximate Rentable Area of Project
49,347 square feet
Tenant’s Pro Rata Share of Project
58.81%



2.3.    Initial monthly and annual installments of Base Rent for the Premises
(“Base Rent”) as of the Term Commencement Date, subject to adjustment under this
Lease:
Dates
Square Feet of Rentable Area
Base Rent per Square Foot of Rentable Area
Monthly Base Rent
Annual Base Rent
Months 1-12
29,019
$1.70 monthly
$49,332.30
$591,987.60
Months 13-24
29,019
$1.75 monthly
$50,783.25
$609,399.00
Months 25-36
29,019
$1.80 monthly
$52,234.20
$626,810.40
Months 37-48
29,019
$1.85 monthly
$53,685.15
$644,221.80
Months 49-60
29,019
$1.91 monthly
$55,426.29
$665,115.48
Months 61-72
29,019
$1.97 monthly
$57,167.43
$686,009.16
Months 73-84
29,019
$2.03 monthly
$58,908.57
$706,902.84
Months 85-90
29,019
$2.09 monthly
$60,649.71
$727,796.52*

* Note: Based on twelve (12) months of monthly Base Rent
2.4.    Estimated Term Commencement Date: September 22, 2015
2.5.    Estimated Term Expiration Date: March 21, 2023

SMRH:418641349.9
2
 
 
 
0100-922173




--------------------------------------------------------------------------------



2.6.    Security Deposit: $49,332.30, subject to increase in accordance with the
terms hereof
2.7.    Permitted Use: Office and laboratory use in conformity with all federal,
state, municipal and local laws, codes, ordinances, rules and regulations of
Governmental Authorities (as defined below), committees, associations, or other
regulatory committees, agencies or governing bodies having jurisdiction over the
Premises, the Building, the Property, the Project, Landlord or Tenant, including
both statutory and common law and hazardous waste rules and regulations
(“Applicable Laws”)
2.8.    Address for Rent Payment:        BMR-10240 Science Center Drive LP
Attention Entity 645
P.O. Box 511415
Los Angeles, California 90051-7970
2.9.
Address for Notices to Landlord:    BMR-10240 Science Center Drive LP

17190 Bernardo Center Drive
San Diego, California 92128
Attn: Vice President, Real Estate Legal
2.10.
Address for Notices to Tenant:    Affymetrix, Inc.
10255 Science Center Drive
San Diego, California 92121

2.11.    Address for Invoices to Tenant:    Affymetrix, Inc.
                        10255 Science Center Drive
                        San Diego, California 92121
2.12.    The following Exhibits are attached hereto and incorporated herein by
reference:
Exhibit A
Premises

Exhibit B
Work Letter

Exhibit B-1
Tenant Work Insurance Schedule

Exhibit C
Acknowledgement of Term Commencement Date and Term Expiration Date

Exhibit D
Form of Letter of Credit

Exhibit E
Rules and Regulations

Exhibit F
Tenant’s Personal Property

Exhibit G
Form of Estoppel Certificate

Exhibit H
Form of Nondisturbance and Attornment Agreement



3.Term. The actual term of this Lease (as the same may be extended pursuant to
Article 42 hereof, and as the same may be earlier terminated in accordance with
this Lease, the “Term”) shall commence on the actual Term Commencement Date (as
defined in Article 4) and end on the date that is ninety (90) months after the
actual Term Commencement Date (such date, the “Term Expiration Date”), subject
to earlier termination of this Lease as provided herein. TENANT

SMRH:418641349.9
3
 
 
 
0100-922173




--------------------------------------------------------------------------------



HEREBY WAIVES THE REQUIREMENTS OF SECTION 1933 OF THE CALIFORNIA CIVIL CODE, AS
THE SAME MAY BE AMENDED FROM TIME TO TIME.
4.Possession and Commencement Date.
4.1.    Tenant acknowledges that Tenant’s affiliate eBioscience, Inc., a
California corporation (“eBio”) and Landlord are parties to that certain Lease
Agreement, dated April 27, 2009 (as the same may have been amended, assigned,
amended and restated, supplemented or otherwise modified from time to time, the
“Prior Lease”), whereby eBio leases the Project from Landlord pursuant to the
terms and conditions set forth therein. eBio subsequently assigned the Prior
Lease to Sequenom, Inc. (the “Current Occupant”), pursuant to that certain
Assignment and Assumption of Lease, dated January 11, 2013, by and between eBio
and the Current Occupant (the “Assignment”). The term of the Prior Lease is
currently scheduled to expire prior to the Estimated Term Commencement Date.
Subject to any holdover by the Current Occupant and the surrender of the
Premises by the Current Occupant in accordance with the terms and conditions set
forth in the Prior Lease and Assignment, Landlord shall use commercially
reasonable efforts to tender possession of the Premises to Tenant on the
Estimated Term Commencement Date. Tenant agrees that in the event Landlord is
unable to deliver possession of the Premises on or before the Estimated Term
Commencement Date for any reason (including as a result of any holdover by the
Current Occupant or failure by the Current Occupant to surrender the Premises to
Landlord in accordance with all of the terms and conditions of the Prior Lease),
then (a) this Lease shall not be void or voidable, (b) Landlord shall not be
liable to Tenant for any loss or damage resulting therefrom, (c) the Term
Expiration Date shall be extended accordingly and (d) Tenant shall not be
responsible for the payment of any Base Rent or Tenant’s Share of Operating
Expenses (as defined below) until the actual Term Commencement Date as described
in Section 4.2 occurs. For purposes of this Lease and the Work Letter, the term
“Substantially Complete” or “Substantial Completion” means that the Tenant
Improvements are substantially complete in accordance with the Approved Plans
(as defined in the Work Letter), except for Punchlist Items (as defined in the
Work Letter) which Landlord has agreed to complete in accordance with the Work
Letter.
4.2.    The “Term Commencement Date” shall be the day Landlord tenders
possession of the Premises to Tenant. If Landlord’s ability to tender possession
is delayed by (a) any Changes (as defined in the Work Letter) requested by
Tenant or (b) any other action or inaction of Tenant (each, a “Tenant Delay”),
which Tenant Delay is not cured within two (2) business days after Tenant
receives written notice thereof from Landlord (which cure period is not intended
to shorten any approval period set forth in the Work Letter), then the Term
Commencement Date shall be the date that the Term Commencement Date would have
occurred but for such Tenant Delay. Tenant shall execute and deliver to Landlord
written acknowledgment of the actual Term Commencement Date and the Term
Expiration Date within ten (10) days after Tenant takes occupancy of the
Premises, in the form attached as Exhibit C hereto. Failure to execute and
deliver such acknowledgment, however, shall not affect the Term Commencement
Date or Landlord’s or Tenant’s liability hereunder. Failure by Tenant to obtain
validation by any medical review board or other similar governmental licensing
of the Premises required for the Permitted Use by Tenant shall not serve to
extend the Term Commencement Date.

SMRH:418641349.9
4
 
 
 
0100-922173




--------------------------------------------------------------------------------



4.3.    Subject to any holdover by the Current Occupant and the surrender of the
Premises by the Current Occupant in accordance with the terms and conditions set
forth in the Prior Lease and Assignment, Tenant shall be granted access to the
Premises and the Common Areas from and after August 1, 2015 (the “Estimated
Early Access Date”) and continuing until the Term Commencement Date for the
purpose of installing improvements or the placement of personal property in the
Premises, but not for the purpose of conducting Tenant’s business, provided
Tenant shall furnish to Landlord evidence satisfactory to Landlord that
insurance coverages required of Tenant under the provisions of Article 23 are in
effect prior to any such entry, and such entry shall be subject to all the terms
and conditions of this Lease other than the payment of Base Rent or Tenant’s
Share of Operating Expenses (as defined below); and provided, further, that if
the Term Commencement Date is delayed due to such early access, then the Term
Commencement Date shall be the date that the Term Commencement Date would have
occurred but for such delay (for purposes of clarity, such delay shall be a
Tenant Delay, but shall not be subject to the two (2) business day cure period).
Tenant shall be responsible for paying the cost of all utilities serving the
Premises used by Tenant and its agents, employees and contractors during its
early access in the Premises. Tenant agrees that in the event Landlord is unable
to provide access to the Premises before the Term Commencement Date for any
reason (including as a result of any holdover by the Current Occupant or failure
by the Current Occupant to surrender the Premises to Landlord in accordance with
all of the terms and conditions of the Prior Lease), then (a) this Lease shall
not be void or voidable and (b) Landlord shall not be liable to Tenant for any
loss or damage resulting therefrom.
4.4.    From and after the Term Commencement Date, Tenant shall allow Landlord
and its contractors and subcontractors entry and access to the necessary
portions of the Premises in order to perform the work (the “Tenant
Improvements”), if any, required of Landlord described in the Work Letter
attached hereto as Exhibit B (the “Work Letter”). Landlord shall cause the
Tenant Improvements (if any) to be constructed in the Premises pursuant to the
Work Letter at a cost to Landlord not to exceed Three Million Seven Hundred
Twenty-Four Thousand One Hundred Fifty-Five Dollars ($3,724,155.00) (the “TI
Allowance”); provided that, the TI Allowance shall be reduced dollar-for-dollar
by any tenant improvement allowance (other than the Restroom Allowance (as
defined in the 10255 Lease (as defined below)) used by Tenant with respect to
any tenant improvements constructed for Tenant with respect to the premises
leased by Tenant from Landlord’s affiliate BMR-10255 Science Center LP, a
Delaware limited partnership (“BMR-10255”), located at 10255 Science Center
Drive, San Diego, California (the “10255 Premises”) in accordance with that
certain Lease dated as of June 20, 2014, by and between BMR-10255 and Tenant
(the “10255 Lease”), so that in no event shall the tenant improvement allowance
for tenant improvements to be constructed by Landlord with respect to the
Premises and the 10255 Premises exceed Three Million Seven Hundred Twenty-Four
Thousand One Hundred Fifty-Five Dollars ($3,724,155.00) in the aggregate. For
clarification purposes, the term “TI Allowance” shall mean and refer to the
foregoing aggregate amount as appropriately reduced from time to time as such
funds are expended; provided that, such aggregate amount shall not apply to, nor
shall the TI Allowance be reduced by, the Restroom Allowance (as defined in the
10255 Lease) used by Tenant for the Restroom Improvements constructed for Tenant
at the 10255 Premises. The TI Allowance may be applied to the costs of (m)
construction, (n) project review by Landlord (which fee shall equal two percent
(2%) of the cost of the Tenant Improvements, including the TI Allowance), (o)
commissioning of mechanical, electrical and plumbing systems by a licensed,
qualified commissioning agent hired by Tenant, and

SMRH:418641349.9
5
 
 
 
0100-922173




--------------------------------------------------------------------------------



review of such party’s commissioning report by a licensed, qualified
commissioning agent hired by Landlord, (p) space planning, architect,
engineering and other related services performed by third parties unaffiliated
with Tenant, (q) building permits and other taxes, fees, charges and levies by
Governmental Authorities (as defined below) for permits or for inspections of
the Tenant Improvements, (r) costs and expenses for labor, material, equipment
and fixtures, provided that no more than ten percent (10%) of the TI Allowance
may be applied towards the purchase of (1) any furniture, personal property or
other non-building system equipment or trade fixtures and (2) moving expenses
and (s) the project management fee to a third party project manager (which fee
shall not exceed $47,149.50). For clarification purposes, the foregoing ten
percent (10%) limitation on costs and expenses for furniture, personal property
and other non-building system equipment shall be applied to the aggregate costs
and expenses incurred under both this Lease and the 10255 Lease such that the TI
Allowance may only be applied to up to ten percent (10%) of the aggregate costs
and expenses for furniture, personal property and other non-building system
equipment under this Lease and the 10255 Lease. Similarly, the cap on the
project management fee to a third party project manager shall be applied to the
aggregate fees incurred under both this Lease and the 10255 Lease such that the
TI Allowance may only be used for up to $47,149.50 of the aggregate project
management fees to a third party project manager under this Lease and the 10255
Lease. In no event shall the TI Allowance be used for (w) payments to Tenant or
any affiliates of Tenant, (x) except as otherwise provided in this Section with
respect to the TI Allowance, the purchase of any furniture, personal property or
other non-building system equipment, (y) costs resulting from any default by
Tenant of its obligations under this Lease or (z) costs that are recoverable by
Tenant from a third party (e.g., insurers, warrantors, or tortfeasors).
4.5.    Tenant shall have until the date that is twelve (12) months following
the Term Commencement Date (such date, the “TI Deadline”), to expend the unused
portion of the TI Allowance, after which date Landlord’s obligation to fund such
costs shall expire. Notwithstanding the foregoing, in the event there is any
unused portion of the TI Allowance as of the TI Deadline, Tenant shall be
entitled to a credit against Rent payable under this Lease, provided such credit
shall not exceed Five Dollars ($5.00) per square foot of the Rentable Area of
the Premises. Except as expressly provided in the foregoing sentence, Tenant
shall not be entitled to a credit against Rent payable under this Lease for any
unused TI Allowance.
4.6.    Landlord has agreed to endeavor to use Rudolph & Sletten Inc. as the
initial general contractor for the Tenant Improvements; provided that, Landlord
shall have the right, in its sole and absolute discretion, to remove and replace
Rudolph & Sletten Inc. with a general contractor selected by Landlord and
reasonably approved by Tenant. Landlord agrees to allow three (3) subcontractors
(selected by Landlord and reasonably approved by Tenant) to bid on the
mechanical, electrical and plumbing trades in connection with the Tenant
Improvements, provided that Landlord shall have the right to select the final
subcontractors for such work from the bids submitted to Landlord, subject to
Tenant’s reasonable approval. Landlord may refuse to use any architects,
consultants, contractors, subcontractors or material suppliers that Landlord
reasonably believes could cause labor disharmony. Notwithstanding anything in
this Lease (including the Work Letter) to the contrary, Landlord’s obligation to
commence the Tenant Improvements, expend any portion of the TI Allowance and to
timely achieve Substantial Completion shall be contingent upon Tenant reasonably
approving in a timely manner Landlord’s selection (and replacement, if
applicable) of the general

SMRH:418641349.9
6
 
 
 
0100-922173




--------------------------------------------------------------------------------



contractor and the final subcontractors for the mechanical, electrical and
plumbing trades in connection with the Tenant Improvements in accordance with
this Section.
4.7.    Tenant acknowledges that Landlord will be constructing the Tenant
Improvements in the Premises during the Term. To the fullest extent permitted by
Applicable Laws, Tenant hereby waives and releases Landlord and its affiliates
and their respective members, directors, officers and employees from and
expressly assumes the risk of injury, loss or damage, including death, from any
and all known and unknown causes arising from, or in connection with the
completion of the Tenant Improvements, including any loss or damage to any of
Tenant’s personal property, provided, however, that the foregoing waiver and
release shall not be deemed to include, and Tenant does not waive or release,
any claims for actual and direct (as opposed to indirect, special, exemplary,
consequential and punitive) damages arising from such injury, loss or damage to
the extent caused by the gross negligence or willful misconduct (a) Landlord or
its employees. In no event shall Landlord’s performance of the Tenant
Improvements (x) cause Tenant’s rent to abate under the Lease, (y) give rise to
any claim by Tenant for damages or (z) constitute a forcible or unlawful entry,
a detainer or an eviction of Tenant. Notwithstanding Landlord’s performance of
the Tenant Improvements, except as expressly set forth in Section 2.4 of the
Work Letter, Tenant acknowledges that neither Landlord nor any agent of Landlord
has made and expressly disclaims any representations or warranties, express or
implied, with respect to the Tenant Improvements (including without limitation
with respect to its suitability for the conduct of Tenant’s business), and
Tenant’s ongoing repair and maintenance obligations under the Lease shall remain
in full force and effect. Tenant covenants and agrees to reasonably cooperate
with Landlord and Landlord’s contractors and subcontractors in connection with
the construction of the Tenant Improvements. Following Substantial Completion of
the Tenant Improvements, Landlord agrees to use commercially reasonable efforts
(which efforts shall in no event be interpreted to require Landlord to file or
pursue any litigation) to enforce any warranties received by Landlord with
respect to the Tenant Improvements.
5.Condition of Premises.
5.1.    Without limiting the Warranty Period (as defined in Section 2.4 of the
Work Letter), Tenant acknowledges that neither Landlord nor any agent of
Landlord has made any representation or warranty with respect to the condition
of the Premises, the Building or the Project, or with respect to the suitability
of the Premises, the Building or the Project for the conduct of Tenant’s
business. Subject to the terms and conditions of this Lease, Tenant acknowledges
that (a) Tenant is fully familiar with the condition of the Premises and agrees
to take the same in its condition “as is” as of the Term Commencement Date and
(b) Landlord shall have no obligation to alter, repair or otherwise prepare the
Premises for Tenant’s occupancy or to pay for or construct any improvements to
the Premises, except with respect to the performance of the Tenant Improvements
and the payment of the TI Allowance, in each case subject to and in accordance
with the terms of this Lease and the Work Letter. Except for Punchlist Items
that Landlord has agreed to complete in accordance with the Work Letter (and
without limiting Landlord’s obligations under the Lease), Tenant’s taking of
possession of the Premises shall, except as otherwise agreed to in writing by
Landlord and Tenant, conclusively establish that the Premises, the Building and
the Project were at such time in good, sanitary and satisfactory condition and
repair.

SMRH:418641349.9
7
 
 
 
0100-922173




--------------------------------------------------------------------------------



6.Rentable Area.
6.1.    The term “Rentable Area” shall reflect such areas as reasonably
calculated by Landlord’s architect, as the same may be reasonably adjusted from
time to time by Landlord in consultation with Landlord’s architect to reflect
changes to the Premises, the Building or the Project, as applicable.
Notwithstanding the foregoing to the contrary, in no event shall the Rentable
Area of the Premises, the Building or the Project be deemed to have increased
unless due to a change in the outer dimensions of the exterior walls of the
same.
6.2.    The Rentable Area of the Building is generally determined by making
separate calculations of Rentable Area applicable to each floor within the
Building and totaling the Rentable Area of all floors within the Building. The
Rentable Area of a floor is computed by measuring to the outside finished
surface of the permanent outer Building walls. The full area calculated as
previously set forth is included as Rentable Area, without deduction for columns
and projections or vertical penetrations, including stairs, elevator shafts,
flues, pipe shafts, vertical ducts and the like, as well as such items’
enclosing walls.
6.3.    The term “Rentable Area,” when applied to the Premises, is that area
equal to the usable area of the Premises, plus an equitable allocation of
Rentable Area within the Building that is not then utilized or expected to be
utilized as usable area, including that portion of the Building devoted to
corridors, equipment rooms, restrooms, elevator lobby, atrium and mailroom.
7.Rent.
7.1.    Tenant shall pay to Landlord as Base Rent for the Premises, commencing
on the Term Commencement Date, the sums set forth in Section 2.3. Base Rent
shall be paid in equal monthly installments as set forth in Section 2.3, each in
advance on the first day of each and every calendar month during the Term.
Notwithstanding the foregoing, provided that Tenant is not in Default, Tenant
shall be entitled to receive an abatement of Base Rent for months two (2)
through seven (7) of the initial Term (the “Base Rent Abatement Period”) in an
aggregate amount not to exceed Two Hundred Ninety-Five Thousand Nine Hundred
Ninety Three and 80/100 Dollars ($295,993.80) (the “Base Rent Abatement”) (for
purposes of clarity, Tenant shall be responsible for all other Rent due pursuant
to the terms of this Lease during the Base Rent Abatement Period). Tenant
acknowledges and agrees that the foregoing Base Rent Abatement has been granted
to Tenant as additional consideration for entering into this Lease, and for
agreeing to pay the Base Rent and perform the terms and conditions otherwise
required under this Lease. If Tenant shall be in Default under this Lease, then
Tenant’s right to receive the Base Rent Abatement for the Base Rent Abatement
Period shall automatically terminate as of the date of such Default and Tenant
shall immediately be obligated to begin paying Base Rent for the Premises in
full; provided, however, that notwithstanding any provision to the contrary set
forth in Article 31 of this Lease, in no event shall Tenant be liable to
Landlord for any Base Rent abated prior to such Default unless and until this
Lease is terminated as a result of a Default by Tenant. Upon any such
termination of this Lease as a result of a Default by Tenant, Tenant shall be
liable to Landlord for all Base Rent abated prior to such Default. Except in
connection with an Exempt Transfer, the Base Rent Abatement shall be personal to
the original Tenant and shall only apply to the extent that the original Tenant
(and not

SMRH:418641349.9
8
 
 
 
0100-922173




--------------------------------------------------------------------------------



any assignee, or any sublessee or other transferee of the original Tenant’s
lease in this Lease) is the Tenant under this Lease during such Base Rent
Abatement Period.
7.2.    In addition to Base Rent, Tenant shall pay to Landlord as additional
rent (“Additional Rent”) at times hereinafter specified in this Lease
(a) Tenant’s Share (as defined below) of Operating Expenses (as defined below),
(b) the Property Management Fee (as defined below) and (c) any other amounts
that Tenant assumes or agrees to pay under the provisions of this Lease that are
owed to Landlord, including any and all other sums that may become due by reason
of any default of Tenant or failure on Tenant’s part to comply with the
agreements, terms, covenants and conditions of this Lease to be performed by
Tenant, after notice and the lapse of any applicable cure periods.
7.3.    Base Rent and Additional Rent shall together be denominated “Rent.” Rent
shall be paid to Landlord, without abatement, deduction or offset, in lawful
money of the United States of America at the office of Landlord as set forth in
Section 2.8 or to such other person or at such other place as Landlord may from
time designate in writing. In the event the Term commences or ends on a day
other than the first day of a calendar month, then the Rent for such fraction of
a month shall be prorated for such period on the basis of the number of days in
the month and shall be paid at the then-current rate for such fractional month.
7.4.    Except with respect to the Base Rent Abatement provided in Section 7.1,
Tenant’s obligation to pay Rent shall not be discharged or otherwise affected by
(a) any Applicable Laws now or hereafter applicable to the Premises, (b) any
other restriction on Tenant’s use, (c) except as expressly provided in this
Lease, any casualty or taking or (d) except as expressly provided in Section
16.2, any other occurrence; and Tenant waives all rights now or hereafter
existing to terminate or cancel this Lease or quit or surrender the Premises or
any part thereof, or to assert any defense in the nature of constructive
eviction to any action seeking to recover rent. Tenant’s obligation to pay Rent
with respect to any period or obligations arising, existing or pertaining to the
period prior to the date of the expiration or earlier termination of the Term or
this Lease shall survive any such expiration or earlier termination; provided,
however, that nothing in this sentence shall in any way affect Tenant’s
obligations with respect to any other period.
8.[Intentionally omitted.]
9.Operating Expenses.
9.1.    As used herein, the term “Operating Expenses” shall include:
(a)    Government impositions, including property tax costs consisting of real
and personal property taxes and assessments (including amounts due under any
improvement bond upon the Building or the Project (including the parcel or
parcels of real property upon which the Building and areas serving the Building
and the Project are located)) or assessments in lieu thereof imposed by any
federal, state, regional, local or municipal governmental authority, agency or
subdivision (each, a “Governmental Authority”); taxes on or measured by gross
rentals received from the rental of space in the Project; taxes based on the
square footage of the Premises, the Building or the Project, as well as any
parking charges, utilities surcharges or any other costs levied, assessed or
imposed by, or at the direction of, or resulting from Applicable Laws or
interpretations thereof, promulgated

SMRH:418641349.9
9
 
 
 
0100-922173




--------------------------------------------------------------------------------



by any Governmental Authority in connection with the use or occupancy of the
Project or the parking facilities serving the Project; taxes on this transaction
or any document to which Tenant is a party creating or transferring an interest
in the Premises; any fee for a business license to operate an office building;
and any expenses, including the reasonable cost of attorneys or experts,
reasonably incurred by Landlord in seeking reduction by the taxing authority of
the applicable taxes, less tax refunds obtained as a result of an application
for review thereof (collectively, the “Impositions”).
(b)    All other costs of any kind paid or incurred by Landlord in connection
with the operation or maintenance of the Building and the Project, which shall
include Project office rent at fair market rental for a commercially reasonable
amount of space for Project management personnel, to the extent an office used
for Project operations is maintained at the Project, plus customary expenses for
such office, and costs of repairs and replacements to improvements within the
Project as appropriate to maintain the Project as required hereunder, including
costs of funding such reasonable reserves as Landlord, consistent with good
business practice, may establish to provide for future repairs and replacements;
costs of utilities furnished to the Common Areas; sewer fees; cable television;
trash collection; cleaning, including windows; heating, ventilation and
air-conditioning (“HVAC”); maintenance of landscaping and grounds; maintenance
of drives and parking areas; maintenance of the roof; security services and
devices; building supplies; maintenance or replacement of equipment utilized for
operation and maintenance of the Project; license, permit and inspection fees;
sales, use and excise taxes on goods and services purchased by Landlord in
connection with the operation, maintenance or repair of the Building or Project
systems and equipment; telephone, postage, stationery supplies and other
expenses incurred in connection with the operation, maintenance or repair of the
Project; customary third party accounting, legal and other professional fees and
expenses incurred in connection with the Project; costs of furniture, draperies,
carpeting, landscaping, snow removal and other customary and ordinary items of
personal property provided by Landlord for use in Common Areas or in the Project
office; Project office rent or rental value for a commercially reasonable amount
of space, to the extent an office used for Project operations is maintained at
the Project, plus customary expenses for such office; capital expenditures
incurred (i) in replacing obsolete equipment, (ii) for the primary purpose of
reducing Operating Expenses or (iii) required by any Governmental Authority to
comply with changes in Applicable Laws that take effect after the Execution Date
or to ensure continued compliance with Applicable Laws in effect as of the
Execution Date, in each case amortized over the useful life thereof, as
reasonably determined by Landlord, in accordance with generally accepted
accounting principles (collectively, the “Permitted Capital Expenditures”);
costs of complying with Applicable Laws (except to the extent such costs are
incurred to remedy non-compliance as of the Execution Date with Applicable
Laws); costs to keep the Project in compliance with, or fees otherwise required
under, any CC&Rs (as defined below); insurance premiums, including premiums for
commercial general liability, property casualty, earthquake, terrorism and
environmental coverages; portions of insured losses paid by Landlord as part of
the deductible portion of a loss pursuant to the terms of insurance policies;
service contracts; costs of services of independent contractors retained to do
work of a nature referenced above; and costs of compensation (including
employment taxes and fringe benefits) of all persons who perform regular and
recurring duties connected with the day-to-day operation and maintenance of the
Project (excluding any persons above the level of senior property manager), its
equipment, the adjacent walks, landscaped areas, drives and parking areas,

SMRH:418641349.9
10
 
 
 
0100-922173




--------------------------------------------------------------------------------



including janitors, floor waxers, window washers, watchmen, gardeners, sweepers,
plow trucks and handymen.
(c)    Notwithstanding the foregoing, Operating Expenses shall not include any
net income, franchise, capital stock, estate or inheritance taxes, or taxes that
are the personal obligation of Tenant or of another tenant of the Project; any
leasing commissions; expenses that relate to preparation of rental space for a
tenant; expenses of initial development and construction, including grading,
paving, landscaping and decorating (as distinguished from maintenance, repair
and replacement of the foregoing); legal expenses relating to other tenants
(including legal expenses to enforce a lease with another tenant); costs of
repairs to the extent reimbursed by payment of insurance proceeds received by
Landlord; interest upon loans to Landlord or secured by a mortgage or deed of
trust covering the Project or a portion thereof (provided that interest upon a
government assessment or improvement bond payable in installments shall
constitute an Operating Expense under Subsection 9.1(a)); salaries of executive
officers of Landlord; depreciation claimed by Landlord for tax purposes
(provided that this exclusion of depreciation is not intended to delete from
Operating Expenses actual costs of repairs and replacements and reasonable
reserves in regard thereto that are provided for in Subsection 9.1(b)); any
expenses to the extent paid by any tenant directly to third parties; any
expenses to the extent Landlord has received reimbursement from any third party,
other tenants of the Project (other than as a reimbursement of Operating
Expenses) or insurance proceeds (provided that Landlord’s collection costs shall
constitute Operating Expenses); any costs incurred by Landlord due to the
violation by Landlord of the terms and conditions of this Lease or any other
tenant lease or the intentional or willful violation by Landlord of any
Applicable Laws; penalties, fines, interest or other costs incurred as a result
of Landlord’s inability or failure to make payment of Impositions or to file any
tax or informational returns when due (provided such failure is not as a result
of any default by Tenant under this Lease); any capital expenditures other than
Permitted Capital Expenditures; escrow fees and other closing costs, in each
case associated with selling or financing any of Landlord’s interest in the
Project; any ground lease rental now or hereafter affecting the Project; costs
arising from Landlord’s charitable or political contributions; costs incurred in
connection with remedying non-compliance (as of the Term Commencement Date) of
the Project with disability, life, seismic, fire and safety codes, ordinances,
statutes, or other laws (including the ADA (as defined below)), including
penalties or damages incurred due to such non-compliance, but such exclusion
does not apply to any costs, penalties or damages incurred in connection with
any compliance to the extent triggered as a result of any Tenant Improvements or
Alterations (i.e., if such requirements do not currently apply to the Project
due to a grandfather clause or similar provision under Applicable Laws) (which
costs, penalties or damages shall be Tenant’s sole responsibility and paid to
Landlord by Tenant); costs incurred in connection with the original construction
of the Project; and costs incurred to comply with Applicable Laws relating to
the removal of Hazardous Materials (as defined in Article 21) or to remove,
remedy, or treat any Hazardous Material, in each case to the extent such costs
(i) resulted from Hazardous Materials which existed in the Building or on the
Property prior to April 27, 2009, (ii) result from Landlord’s active negligence
or willful misconduct or (iii) resulted from Hazardous Materials that are placed
on, or released into the Project by a Tenant Party (as defined in Article 21),
or are otherwise made Tenant’s responsibility pursuant to Article 21, (in which
case Tenant shall be responsible for such costs in accordance with Article 21)
or another tenant at the Project. To the extent that Tenant uses more than
Tenant’s Pro Rata Share of any item of Operating Expenses, Tenant shall pay
Landlord

SMRH:418641349.9
11
 
 
 
0100-922173




--------------------------------------------------------------------------------



for such excess in addition to Tenant’s obligation to pay Tenant’s Pro Rata
Share of Operating Expenses (such excess, together with Tenant’s Pro Rata Share,
“Tenant’s Share”).
9.2.    Tenant shall pay to Landlord on the first day of each calendar month of
the Term, as Additional Rent, (a) the Property Management Fee (as defined below)
and (b) Landlord’s estimate of Tenant’s Share of Operating Expenses with respect
to the Building and the Project, as applicable, for such month. Notwithstanding
anything to the contrary in the Lease, the aggregate Controllable Operating
Expenses (as defined below) shall not increase by more than five percent (5%) in
any calendar year over the amount of Controllable Operating Expenses chargeable
to Tenant for the immediately preceding calendar year (the “Cap”), beginning
with Controllable Operating Expenses from the calendar year immediately
succeeding the calendar year in which the Term Commencement Date occurs (with
the understanding that Landlord may extrapolate Controllable Operating Expenses
from the calendar year in which the Term Commencement Date occurs to equal
Landlord’s reasonable estimate of what such Controllable Operating Expenses
would have been had the Premises been fully occupied during such entire calendar
year); provided, however, that such Cap shall apply beginning with the calendar
year that is two (2) calendar years after the calendar year in which the Term
Commencement Date occurs in the event that Landlord cannot reasonably
extrapolate a baseline for Controllable Operating Expenses based on the
Controllable Operating Expenses incurred for the remainder of the calendar year
in which the Term Commencement Date occurs. Subject to the foregoing caveat, the
Cap shall apply to each year of the Term. By way of example only, in the event
the Term Commencement Date occurs in calendar year 2015 (and in the event
Landlord can reasonably extrapolate a baseline for such year), Controllable
Operating Expenses for calendar year 2016 shall not exceed 105% of Controllable
Operating Expenses chargeable for calendar year 2015 (as may be extrapolated as
set forth above), Controllable Operating Expenses for calendar year 2017 shall
not exceed 105% of Controllable Operating Expenses chargeable for calendar year
2016 and so forth. The term “Controllable Operating Expenses” shall mean all
Operating Expenses except for Impositions, capital expenditures, costs for
repairs and maintenance (excluding preventative maintenance), utility charges,
insurance charges, costs of services provided under a union contract, costs
required to comply with Applicable Laws, payments under CC&R’s or to an owners’
association and costs associated with repairs due to casualty, vandalism or
other costs outside of Landlord’s reasonable control.
(x)    In lieu of including fees paid to third party managers or any portion of
Landlord’s in-house property manager’s salary for self-managing the Project in
Operating Expenses and paying Tenant’s Share thereof, Tenant shall pay a
“Property Management Fee” equal to three percent (3%) of Base Rent due from
Tenant. Tenant shall pay the Property Management Fee in accordance with Section
9.2 with respect to the entire Term, including any extensions thereof or any
holdover periods, regardless of whether Tenant is obligated to pay Base Rent,
Operating Expenses or any other Rent with respect to any such period or portion
thereof. For the first seven (7) months of the Term, the Property Management Fee
shall be calculated as if Tenant were paying Forty-Nine Thousand Three Hundred
Thirty Two and 30/100 Dollars ($49,332.30) per month for Base Rent.
(y)    Within ninety (90) days after the conclusion of each calendar year (or
such longer period as may be reasonably required by Landlord), Landlord shall
furnish to Tenant a

SMRH:418641349.9
12
 
 
 
0100-922173




--------------------------------------------------------------------------------



statement showing in reasonable detail the actual Operating Expenses and
Tenant’s Share of Operating Expenses for the previous calendar year. Any
additional sum due from Tenant to Landlord shall be immediately due and payable.
If the amounts paid by Tenant pursuant to this Section exceed Tenant’s Share of
Operating Expenses for the previous calendar year, then Landlord shall credit
the difference against the Rent next due and owing from Tenant; provided that,
if the Lease term has expired, Landlord shall accompany such statement with
payment for the amount of such difference. Notwithstanding the immediately
preceding sentence, Tenant shall not be responsible for Tenant's Share of any
Operating Expenses attributable to costs actually paid or incurred by Landlord,
but which are first billed to Tenant more than twenty-four (24) months after the
end of the calendar year that Landlord actually paid or incurred such costs;
provided that, notwithstanding the foregoing, Tenant shall at all times be
responsible for paying (and such time limitation shall not apply to) any
Operating Expenses attributable to costs that are not within the reasonable
control of Landlord, including any Impositions, utility charges, insurance
charges and payments under CC&R’s or to an owners’ association, and for which
Landlord did not actually receive a written request for payment of such costs
prior to the expiration of such twenty-four (24) month period.
(z)    Any amount due under this Section for any period that is less than a full
month shall be prorated for such fractional month on the basis of the number of
days in the month.
9.3.    Landlord may, from time to time, modify Landlord’s calculation and
allocation procedures for Operating Expenses, so long as such modifications
produce Dollar results substantially consistent with Landlord’s then-current
practice at the Project. Landlord or an affiliate of Landlord currently owns
other property adjacent to the Project or its neighboring properties
(collectively, “Neighboring Properties”). In connection with Landlord performing
services for the Project pursuant to this Lease, similar services may be
performed by the same vendor(s) for Neighboring Properties. In such a case,
Landlord shall reasonably allocate to each Building and the Project the costs
for such services based upon the ratio that the square footage of the Building
or the Project (as applicable) bears to the total square footage of all of the
Neighboring Properties or buildings within the Neighboring Properties for which
the services are performed, unless the scope of the services performed for any
building or property (including the Building and the Project) is
disproportionately more or less than for others, in which case Landlord shall
equitably allocate the costs based on the scope of the services being performed
for each building or property (including the Building and the Project).
9.4.    Landlord’s annual statement shall be final and binding upon Tenant
unless Tenant, within ninety (90) days after Tenant’s receipt thereof, shall
contest any item therein by giving written notice to Landlord, specifying each
item contested and the reasons therefor; provided that Tenant shall in all
events pay the amount specified in Landlord’s annual statement, pending the
results of the Independent Review and determination of the Accountant(s), as
applicable and as each such term is defined below. If, during such ninety
(90)-day period, Tenant reasonably and in good faith questions or contests the
correctness of Landlord’s statement of Tenant’s Share of Operating Expenses,
Landlord shall provide Tenant with reasonable access to Landlord’s books and
records to the extent relevant to determination of Operating Expenses, and such
information as Landlord reasonably determines to be responsive to Tenant’s
written inquiries. In the event that, after Tenant’s review of such information,
Landlord and Tenant cannot agree upon the amount of Tenant’s Share

SMRH:418641349.9
13
 
 
 
0100-922173




--------------------------------------------------------------------------------



of Operating Expenses, then Tenant shall have the right to have an independent
public accounting firm hired by Tenant on an hourly basis and not on a
contingent-fee basis (at Tenant’s sole cost and expense) and approved by
Landlord (which approval Landlord shall not unreasonably withhold or delay)
audit and review such of Landlord’s books and records for the year in question
as directly relate to the determination of Operating Expenses for such year (the
“Independent Review”), but not books and records of entities other than Landlord
or its third party property manager (if any). Landlord shall make such books and
records available at the location where Landlord maintains them in the ordinary
course of its business. Landlord need not provide copies of any books or
records. Tenant shall commence the Independent Review within fifteen (15) days
after the date Landlord has given Tenant access to Landlord’s books and records
for the Independent Review. Tenant shall complete the Independent Review and
notify Landlord in writing of Tenant’s specific objections to Landlord’s
calculation of Operating Expenses (including Tenant’s accounting firm’s written
statement of the basis, nature and amount of each proposed adjustment) no later
than ninety (90) days after Landlord has first given Tenant access to Landlord’s
books and records for the Independent Review. Landlord shall review the results
of any such Independent Review. The parties shall endeavor to agree promptly and
reasonably upon Operating Expenses taking into account the results of such
Independent Review. If, as of sixty (60) days after Tenant has submitted the
Independent Review to Landlord, the parties have not agreed on the appropriate
adjustments to Operating Expenses, then the parties shall engage a mutually
agreeable independent third party accountant with at least ten (10) years’
experience in commercial real estate accounting in the San Diego area (the
“Accountant”). If the parties cannot agree on the Accountant, each shall within
ten (10) days after such impasse appoint an Accountant (different from the
accountant and accounting firm that conducted the Independent Review) and,
within ten (10) days after the appointment of both such Accountants, those two
Accountants shall select a third (which cannot be the accountant and accounting
firm that conducted the Independent Review). If either party fails to timely
appoint an Accountant, then the Accountant the other party appoints shall be the
sole Accountant. Within ten (10) days after appointment of the Accountant(s),
Landlord and Tenant shall each simultaneously give the Accountants (with a copy
to the other party) its determination of Operating Expenses, with such
supporting data or information as each submitting party determines appropriate.
Within ten (10) days after such submissions, the Accountants shall by majority
vote select either Landlord’s or Tenant’s determination of Operating Expenses.
The Accountants may not select or designate any other determination of Operating
Expenses. The determination of the Accountant(s) shall bind the parties. If the
parties agree or the Accountant(s) determine that the Operating Expenses
actually paid by Tenant for the calendar year in question exceeded Tenant’s
obligations for such calendar year, then Landlord shall, at Tenant’s option,
either (a) credit the excess to the next succeeding installments of estimated
Additional Rent or (b) pay the excess to Tenant within thirty (30) days after
delivery of such results. If the parties agree or the Accountant(s) determine
that Tenant’s payments of Operating Expenses for such calendar year were less
than Tenant’s obligation for the calendar year, then Tenant shall pay the
deficiency to Landlord within thirty (30) days after delivery of such results.
If the Independent Review reveals or the Accountant(s) determine that the
Operating Expenses billed to Tenant by Landlord and paid by Tenant to Landlord
for the applicable calendar year in question exceeded by more than five percent
(5%) what Tenant should have been billed during such calendar year, then
Landlord shall pay the reasonable cost of the Independent Review. In all other
cases, Tenant shall pay the cost of the Independent Review and the
Accountant(s).

SMRH:418641349.9
14
 
 
 
0100-922173




--------------------------------------------------------------------------------



9.5.    Tenant shall not be responsible for Operating Expenses attributable to
the time period prior to the Term Commencement Date, except as provided in the
Prior Lease; provided, however, that if Landlord shall permit Tenant possession
of the Premises prior to the Term Commencement Date, Tenant shall be responsible
for Operating Expenses from such earlier date of possession to the extent that
Tenant is not already responsible for such Operating Expenses pursuant to the
Prior Lease. Tenant’s responsibility for Tenant’s Share of Operating Expenses
shall continue to the latest of (a) the date of termination of the Lease,
(b) the date Tenant has fully vacated the Premises and (c) if termination of the
Lease is due to a default by Tenant, the date of rental commencement of a
replacement tenant.
9.6.    Operating Expenses for the calendar year in which Tenant’s obligation to
share therein commences and for the calendar year in which such obligation
ceases shall be prorated on a basis reasonably determined by Landlord. Expenses
such as taxes, assessments and insurance premiums that are incurred for an
extended time period shall be prorated based upon the time periods to which they
apply so that the amounts attributed to the Premises relate in a reasonable
manner to the time period wherein Tenant has an obligation to share in Operating
Expenses.
9.7.    Within ten (10) business days after the end of each calendar month,
Tenant shall submit to Landlord an invoice, or, in the event an invoice is not
available, an itemized list, of all costs and expenses that (a) Tenant has
incurred (either internally or by employing third parties) during the prior
month and (b) for which Tenant reasonably believes it is entitled to
reimbursements from Landlord pursuant to the terms of this Lease or the Work
Letter.
9.8.    In the event that the Building or Project is less than fully occupied
during a calendar year, Tenant acknowledges that Landlord shall extrapolate
Operating Expenses that vary depending on the occupancy of the Building or
Project, as applicable, to equal Landlord’s reasonable estimate of what such
Operating Expenses would have been had the Building or Project, as applicable,
been fully occupied during such calendar year; provided, however, that Landlord
shall not recover more than one hundred percent (100%) of Operating Expenses.
9.Taxes on Tenant’s Property.
10.1.    Tenant shall pay prior to delinquency any and all taxes levied against
any personal property or trade fixtures placed by Tenant in or about the
Premises.
10.2.    If any such taxes on Tenant’s personal property or trade fixtures are
levied against Landlord or Landlord’s property or, if the assessed valuation of
the Building, the Property or the Project is increased by inclusion therein of a
value attributable to Tenant’s personal property or trade fixtures, and if
Landlord, after written notice to Tenant, pays the taxes based upon any such
increase in the assessed value of the Building, the Property or the Project,
then Tenant shall, upon demand, repay to Landlord the taxes so paid by Landlord.
10.3.    If any improvements in or alterations to the Premises, whether owned by
Landlord or Tenant and whether or not affixed to the real property so as to
become a part thereof, are assessed for real property tax purposes at a
valuation higher than the valuation at which improvements conforming to
Landlord’s building standards (the “Building Standard”) in other spaces in the

SMRH:418641349.9
15
 
 
 
0100-922173




--------------------------------------------------------------------------------



Building are assessed, then the real property taxes and assessments levied
against Landlord or the Building, the Property or the Project by reason of such
excess assessed valuation shall be deemed to be taxes levied against personal
property of Tenant and shall be governed by the provisions of Section 10.2. Any
such excess assessed valuation due to improvements in or alterations to space in
the Project leased by other tenants at the Project shall not be included in
Operating Expenses. If the records of the applicable governmental assessor’s
office are available and sufficiently detailed to serve as a basis for
determining whether such Tenant improvements or alterations are assessed at a
higher valuation than the Building Standard, then such records shall be binding
on both Landlord and Tenant.
11.Security Deposit.
11.1.    Tenant shall deposit with Landlord on or before the Execution Date the
sum set forth in Section 2.6 (the “Security Deposit”), which sum shall be held
by Landlord as security for the faithful performance by Tenant of all of the
terms, covenants and conditions of this Lease to be kept and performed by Tenant
during the period commencing on the Execution Date and ending upon the
expiration or termination of Tenant’s obligations under this Lease. If Tenant
Defaults (as defined below) with respect to any provision of this Lease,
including any provision relating to the payment of Rent, then Landlord may (but
shall not be required to) use, apply or retain all or any part of the Security
Deposit for the payment of any Rent or any other sum in default, or to
compensate Landlord for any other loss or damage that Landlord may suffer by
reason of Tenant’s default. If any portion of the Security Deposit is so used or
applied, then Tenant shall, within ten (10) days following demand therefor,
deposit cash with Landlord in an amount sufficient to restore the Security
Deposit to its original amount, and Tenant’s failure to do so shall be a
material breach of this Lease. The provisions of this Article shall survive the
expiration or earlier termination of this Lease. TENANT HEREBY WAIVES THE
REQUIREMENTS OF SECTION 1950.7 OF THE CALIFORNIA CIVIL CODE, AS THE SAME MAY BE
AMENDED FROM TIME TO TIME.
11.2.    In the event of bankruptcy or other debtor-creditor proceedings against
Tenant, the Security Deposit shall be deemed to be applied first to the payment
of Rent and other charges due Landlord for all periods prior to the filing of
such proceedings.
11.3.    Landlord may deliver to any purchaser of Landlord’s interest in the
Premises the funds deposited hereunder by Tenant, and thereupon Landlord shall
be discharged from any further liability with respect to such deposit. This
provision shall also apply to any subsequent transfers.
11.4.    If Tenant shall fully and faithfully perform every provision of this
Lease to be performed by it, then the Security Deposit, or any balance thereof,
shall be returned to Tenant (or, at Landlord’s option, to the last assignee of
Tenant’s interest hereunder) within thirty (30) days after the expiration or
earlier termination of this Lease.
11.5.    If the Security Deposit shall be in cash, Landlord shall hold the
Security Deposit in an account at a banking organization selected by Landlord;
provided, however, that Landlord shall not be required to maintain a separate
account for the Security Deposit, but may intermingle it with other funds of
Landlord. Landlord shall be entitled to all interest and/or dividends, if any,
accruing

SMRH:418641349.9
16
 
 
 
0100-922173




--------------------------------------------------------------------------------



on the Security Deposit. Landlord shall not be required to credit Tenant with
any interest for any period during which Landlord does not receive interest on
the Security Deposit.
11.6.    The Security Deposit may be in the form of cash, a letter of credit or
any other security instrument acceptable to Landlord in its sole discretion.
Tenant may at any time, except when Tenant is in Default (as defined below),
deliver a letter of credit (the “L/C Security”) as the entire Security Deposit,
as follows:
(a)    If Tenant elects to deliver L/C Security, then Tenant shall provide
Landlord, and maintain in full force and effect throughout the Term and until
the date that is six (6) months after the then-current Term Expiration Date, a
letter of credit in the form of Exhibit D issued by an issuer reasonably
satisfactory to Landlord, in the amount of the Security Deposit, with an initial
term of at least one year. Landlord may require the L/C Security to be re-issued
by a different issuer at any time during the Term if Landlord reasonably
believes that the issuing bank of the L/C Security is or may soon become
insolvent; provided, however, Landlord shall return the existing L/C Security to
the existing issuer immediately upon receipt of the substitute L/C Security. If
any issuer of the L/C Security shall become insolvent or placed into FDIC
receivership, then Tenant shall immediately deliver to Landlord (without the
requirement of notice from Landlord) substitute L/C Security issued by an issuer
reasonably satisfactory to Landlord, and otherwise conforming to the
requirements set forth in this Article. As used herein with respect to the
issuer of the L/C Security, “insolvent” shall mean the determination of
insolvency as made by such issuer’s primary bank regulator (i.e., the state bank
supervisor for state chartered banks; the OCC or OTS, respectively, for
federally chartered banks or thrifts; or the Federal Reserve for its member
banks). If, at the Term Expiration Date, any Rent remains uncalculated or
unpaid, then (i) Landlord shall with reasonable diligence complete any necessary
calculations, (ii) Tenant shall extend the expiry date of such L/C Security from
time to time as Landlord reasonably requires and (iii) in such extended period,
Landlord shall not unreasonably refuse to consent to an appropriate reduction of
the L/C Security. Tenant shall reimburse Landlord’s legal costs (as estimated by
Landlord’s counsel) in handling Landlord’s acceptance of L/C Security or its
replacement or extension, such legal costs not to exceed Two Thousand Five
Hundred Dollars ($2,500.00).
(b)    If Tenant delivers to Landlord satisfactory L/C Security in place of the
entire Security Deposit, Landlord shall remit to Tenant any cash Security
Deposit Landlord previously held.
(c)    Landlord may draw upon the L/C Security, and hold and apply the proceeds
in the same manner and for the same purposes as the Security Deposit, if (i) an
uncured Default (as defined below) exists, (ii) as of the date forty-five (45)
days before any L/C Security expires (even if such scheduled expiry date is
after the Term Expiration Date) Tenant has not delivered to Landlord an
amendment or replacement for such L/C Security, reasonably satisfactory to
Landlord, extending the expiry date to the earlier of (1) six (6) months after
the then-current Term Expiration Date or (2) the date one year after the
then-current expiry date of the L/C Security, (iii) the L/C Security provides
for automatic renewals, Landlord asks the issuer to confirm the current L/C
Security expiry date, and the issuer fails to do so within ten (10) business
days, (iv) Tenant fails to pay (when and as Landlord reasonably requires) any
bank charges for Landlord’s transfer of the L/C Security or

SMRH:418641349.9
17
 
 
 
0100-922173




--------------------------------------------------------------------------------



(v) the issuer of the L/C Security ceases, or announces that it will cease, to
maintain an office in the city where Landlord may present drafts under the L/C
Security (and fails to permit drawing upon the L/C Security by overnight courier
or facsimile). This Section does not limit any other provisions of this Lease
allowing Landlord to draw the L/C Security under specified circumstances.
(d)    Tenant shall not seek to enjoin, prevent, or otherwise interfere with
Landlord’s draw under L/C Security, even if it violates this Lease. Tenant
acknowledges that the only effect of a wrongful draw would be to substitute a
cash Security Deposit for L/C Security, causing Tenant no legally recognizable
damage. Landlord shall hold the proceeds of any draw in the same manner and for
the same purposes as a cash Security Deposit. In the event of a wrongful draw,
the parties shall cooperate to allow Tenant to post replacement L/C Security
simultaneously with the return to Tenant of the wrongfully drawn sums, and
Landlord shall upon request confirm in writing to the issuer of the L/C Security
that Landlord’s draw was erroneous.
(e)    If Landlord transfers its interest in the Premises, then Tenant shall at
Tenant’s expense, within five (5) business days after receiving a request from
Landlord, deliver (and, if the issuer requires, Landlord shall consent to) an
amendment to the L/C Security naming Landlord’s grantee as substitute
beneficiary. If the required Security Deposit changes while L/C Security is in
force, then Tenant shall deliver (and, if the issuer requires, Landlord shall
consent to) a corresponding amendment to the L/C Security.
11.Use.
12.1.    Tenant shall use the Premises for the Permitted Use, and shall not use
the Premises, or permit or suffer the Premises to be used, for any other purpose
without Landlord’s prior written consent, which consent Landlord may withhold in
its sole and absolute discretion.
12.2.    Tenant shall not use or occupy the Premises in violation of Applicable
Laws; zoning ordinances; or the certificate of occupancy issued for the Building
or the Project, and shall, upon five (5) days’ written notice from Landlord,
discontinue any use of the Premises that is declared or claimed by any
Governmental Authority having jurisdiction to be a violation of any of the
above, or that in Landlord’s reasonable opinion violates any of the above.
Tenant shall comply with any direction of any Governmental Authority having
jurisdiction that shall, by reason of the nature of Tenant’s use or occupancy of
the Premises, impose any duty upon Tenant or Landlord with respect to the
Premises or with respect to the use or occupation thereof.
12.3.    Tenant shall not do or permit to be done anything that will invalidate
or increase the cost of any fire, environmental, extended coverage or any other
insurance policy covering the Building or the Project, and shall comply with all
rules, orders, regulations and requirements of the insurers of the Building and
the Project, and Tenant shall promptly, upon demand, reimburse Landlord for any
additional premium charged for such policy by reason of Tenant’s failure to
comply with the provisions of this Article.
12.4.    Tenant shall keep all doors opening onto public corridors closed,
except when in use for ingress and egress.

SMRH:418641349.9
18
 
 
 
0100-922173




--------------------------------------------------------------------------------



12.5.    No additional locks or bolts of any kind shall be placed upon any of
the doors or windows by Tenant, nor shall any changes be made to existing locks
or the mechanisms thereof without Landlord’s prior written consent. Tenant
shall, upon termination of this Lease, return to Landlord all keys to offices
and restrooms either furnished to or otherwise procured by Tenant. In the event
any key so furnished to Tenant is lost, Tenant shall pay to Landlord the cost of
replacing the same or of changing the lock or locks opened by such lost key if
Landlord shall deem it necessary to make such change.
12.6.    No awnings or other projections shall be attached to any outside wall
of the Building. No curtains, blinds, shades or screens shall be attached to or
hung in, or used in connection with, any window or door of the Premises other
than Landlord’s standard window coverings. Neither the interior nor exterior of
any windows shall be coated or otherwise sunscreened without Landlord’s prior
written consent, nor shall any bottles, parcels or other articles be placed on
the windowsills. No equipment, furniture or other items of personal property
shall be placed on any exterior balcony without Landlord’s prior written
consent.
12.7.    No sign, advertisement or notice (“Signage”) shall be exhibited,
painted or affixed by Tenant on any part of the Premises or the Building without
Landlord’s prior written consent, not to be unreasonably withheld, conditioned
or delayed. Signage shall conform to Landlord’s design criteria. For any
Signage, Tenant shall, at Tenant’s own cost and expense, (a) acquire all permits
for such Signage in compliance with Applicable Laws and (b) design, fabricate,
install and maintain such Signage in a first-class condition. Tenant shall be
responsible for reimbursing Landlord for costs incurred by Landlord in removing
any of Tenant’s Signage upon the expiration or earlier termination of the Lease.
In the event that the Building becomes a multi-tenant building, Landlord shall
install a directory tablet, at its sole cost and expense, exclusively for the
display of the name and location of tenants of the Building and shall inscribe,
paint or affix Tenant’s information on the directory tablet for Tenant, at
Tenant’s sole cost and expense. Interior signs on entry doors to the Premises
shall be inscribed, painted or affixed for Tenant by Landlord at Tenant’s sole
cost and expense, and shall be of a size, color and type and be located in a
place acceptable to Landlord. Tenant shall not place anything on the exterior of
the corridor walls or corridor doors other than Landlord’s standard lettering.
Subject to the provisions of this Section and conformance with all Applicable
Laws, Tenant shall have the right to have (m) Building top Signage facing
Genesee Avenue and/or Science Center Drive at Tenant’s election and (n) in the
event there is any monument Signage for the Project with more than one slot, the
top slot in such monument Signage, provided in each case, that, such Signage
rights shall be contingent upon (y) the Premises being at least as large as on
the Execution Date and (z) Tenant occupying the entire Premises. At Landlord’s
option, Landlord may install any Tenant Signage, and Tenant shall pay all costs
associated with such installation within thirty (30) days after demand therefor.
12.8.    Tenant may only place equipment within the Premises with floor loading
consistent with the Building’s structural design unless Tenant obtains
Landlord’s prior written approval. Tenant may place such equipment only in a
location designed to carry the weight of such equipment.

SMRH:418641349.9
19
 
 
 
0100-922173




--------------------------------------------------------------------------------



12.9.    Tenant shall cause any equipment or machinery to be installed in the
Premises so as to reasonably prevent sounds or vibrations therefrom from
extending into the Common Areas or other offices in the Project.
12.10.    Tenant shall not (a) do or permit anything to be done in or about the
Premises that shall in any way obstruct or interfere with the rights of other
tenants or occupants of the Project, or injure or annoy them, (b) use or allow
the Premises to be used for immoral, unlawful or objectionable purposes,
(c) cause, maintain or permit any nuisance or waste in, on or about the Project
or (d) take any other action that would in Landlord’s reasonable determination
in any manner adversely affect other tenants’ quiet use and enjoyment of their
space or adversely impact their ability to conduct business in a professional
and suitable work environment.
12.11.    Notwithstanding any other provision herein to the contrary (except as
otherwise provided in this Section), from and after the Term Commencement Date,
Tenant shall be responsible for all liabilities, costs and expenses arising out
of or in connection with the compliance of the Premises with the Americans with
Disabilities Act, 42 U.S.C. § 12101, et seq., and any state and local
accessibility laws, codes, ordinances and rules (collectively, and together with
regulations promulgated pursuant thereto, the “ADA”), and Tenant shall
indemnify, save, defend (at Landlord’s option and with counsel reasonably
acceptable to Landlord) and hold Landlord and its affiliates, employees, agents
and contractors; and any lender, mortgagee or beneficiary (each, a “Lender” and,
collectively with Landlord and its affiliates, employees, agents and
contractors, the “Landlord Indemnitees”) harmless from and against any demands,
claims, liabilities, losses, costs, expenses, actions, causes of action,
damages, suits or judgments, and all reasonable expenses (including reasonable
attorneys’ fees, charges and disbursements, regardless of whether the applicable
demand, claim, action, cause of action or suit is voluntarily withdrawn or
dismissed) incurred in investigating or resisting the same (collectively,
“Claims”) arising out of any such failure of the Premises to comply with the
ADA. Landlord, at its sole cost and expense without recovery as Operating
Expenses, shall cause the Common Areas to comply (as of the Term Commencement
Date) with the ADA; provided, however, that the foregoing shall not be deemed to
require Landlord to incur any costs to upgrade the Project to meet current
requirements under Applicable Laws to the extent not otherwise required by
Applicable Laws (i.e., if such requirements do not currently apply to the
Project due to a grandfather clause or similar provision under Applicable Laws).
In the event that the Building becomes a multi-tenant building, Landlord shall
be responsible, at its sole cost and expense (and not subject to recovery as
Operating Expenses or otherwise), for causing the Common Areas to comply (as of
the date the Building becomes multi-tenanted) with the ADA, including related to
any interior or exterior modifications to the Building. The Premises have not
undergone inspection by a Certified Access Specialist (as defined in California
Civil Code Section 55.52). The provisions of this Section shall survive the
expiration or earlier termination of this Lease.
12.Rules and Regulations, CC&Rs, Parking Facilities and Common Areas.
13.1.    Tenant shall have the non-exclusive right, in common with others, to
use the Common Areas in conjunction with Tenant’s use of the Premises for the
Permitted Use, and such use of the Common Areas and Tenant’s use of the Premises
shall be subject to the rules and regulations adopted by Landlord and attached
hereto as Exhibit E, together with such other reasonable and

SMRH:418641349.9
20
 
 
 
0100-922173




--------------------------------------------------------------------------------



nondiscriminatory rules and regulations as are hereafter promulgated by Landlord
in its sole and absolute discretion (the “Rules and Regulations”). Tenant shall
faithfully observe and comply with the Rules and Regulations. Landlord shall not
be responsible to Tenant for the violation or non-performance by any other
tenant or any agent, employee or invitee thereof of any of the Rules and
Regulations.
13.2.    This Lease is subject to any recorded covenants, conditions or
restrictions on the Project or Property, as the same may be amended, amended and
restated, supplemented or otherwise modified from time to time (the “CC&Rs”);
provided that any such amendments, restatements, supplements or modifications do
not materially modify Tenant’s rights or obligations hereunder. Tenant shall
comply with the CC&Rs.
13.3.    Tenant shall have a non-exclusive, irrevocable license to use Tenant’s
Pro Rata Share of parking facilities serving the Project in common on an
unreserved basis with other tenants of the Project during the Term at no
additional cost.
13.4.    Tenant agrees not to unreasonably overburden the parking facilities and
agrees to cooperate with Landlord and other tenants in the use of the parking
facilities. Landlord reserves the right to determine that parking facilities are
becoming overcrowded and to limit Tenant’s use thereof. Upon such determination,
Landlord may reasonably allocate parking spaces among Tenant and other tenants
of the Building or the Project. Nothing in this Section, however, is intended to
create an affirmative duty on Landlord’s part to monitor parking.
13.Project Control by Landlord.
14.1.    Landlord reserves full control over the Building and the Project to the
extent not inconsistent with Tenant’s enjoyment of the Premises as provided by
this Lease. This reservation includes Landlord’s right to subdivide the Project;
convert the Building to condominium units; change the size of the Project by
selling all or a portion of the Project or adding real property and any
improvements thereon to the Project; grant easements and licenses to third
parties; maintain or establish ownership of the Building separate from fee title
to the Property; make additions to or reconstruct portions of the Building and
the Project; install, use, maintain, repair, replace and relocate for service to
the Premises and other parts of the Building or the Project pipes, ducts,
conduits, wires and appurtenant fixtures, wherever located in the Premises, the
Building or elsewhere at the Project; and alter or relocate any other Common
Area or facility, including private drives, lobbies, entrances and landscaping;
provided, however, that such rights shall be exercised in a way that does not
materially adversely affect Tenant’s beneficial use and occupancy of the
Premises, including the Permitted Use and Tenant’s access to the Premises.
Tenant acknowledges that Landlord specifically reserves the right to allow the
exclusive use of corridors and restroom facilities located on specific floors to
one or more tenants occupying such floors; provided, however, that Tenant shall
not be deprived of the use of the corridors reasonably required to serve the
Premises or of restroom facilities serving the floor upon which the Premises are
located.
14.2.    Possession of areas of the Premises necessary for utilities, services,
safety and operation of the Building is reserved to Landlord.

SMRH:418641349.9
21
 
 
 
0100-922173




--------------------------------------------------------------------------------



14.3.    Tenant shall, at Landlord’s request, promptly execute such further
documents as may be reasonably appropriate to assist Landlord in the performance
of its obligations hereunder; provided that Tenant need not execute any document
that creates additional liability or material obligations for Tenant (except to
the extent required by Applicable Laws) or that deprives Tenant of the quiet
enjoyment and use of the Premises as provided for in this Lease.
14.4.    Landlord may, at any and all reasonable times during non-business hours
(or during business hours, if (a) with respect to Subsections 14.4(u) through
14.4(y), Tenant so requests, and (b) with respect to Subsection 14.4(z), if
Landlord so requests), and upon twenty-four (24) hours’ prior notice (provided
that no time restrictions shall apply or advance notice be required if an
emergency necessitates immediate entry), enter the Premises to (u) inspect the
same and to determine whether Tenant is in compliance with its obligations
hereunder, (v) supply any service Landlord is required to provide hereunder, (w)
alter, improve or repair any portion of the Building other than the Premises for
which access to the Premises is reasonably necessary, (x) post notices of
nonresponsibility, (y) access the telephone equipment, electrical substation and
fire risers and (z) show the Premises to prospective tenants during the final
year of the Term and current and prospective purchasers and lenders at any time
during the Term. In connection with any such alteration, improvement or repair
as described in Subsection 14.4(w), Landlord may erect in the Premises or
elsewhere in the Project scaffolding and other structures reasonably required
for the alteration, improvement or repair work to be performed. In no event
shall Tenant’s Rent abate as a result of Landlord’s activities pursuant to this
Section; provided, however, that all such activities shall be conducted in such
a manner so as to cause as little interference to Tenant as is reasonably
possible. Landlord shall at all times retain a key with which to unlock all of
the doors in the Premises. If an emergency necessitates immediate access to the
Premises, Landlord may use whatever force is necessary to enter the Premises,
and any such entry to the Premises shall not constitute a forcible or unlawful
entry to the Premises, a detainer of the Premises, or an eviction of Tenant from
the Premises or any portion thereof.
14.Quiet Enjoyment. Landlord covenants that Tenant, upon paying the Rent and
performing its obligations contained in this Lease, may peacefully and quietly
have, hold and enjoy the Premises, free from any claim by Landlord or persons
claiming under Landlord, but subject to all of the terms and provisions hereof,
provisions of Applicable Laws and rights of record to which this Lease is or may
become subordinate. This covenant is in lieu of any other quiet enjoyment
covenant, either express or implied.
15.Utilities and Services.
16.1.    Tenant shall pay for all water (including the cost to service, repair
and replace reverse osmosis, de-ionized and other treated water), gas, heat,
light, power, telephone, internet service, cable television, other
telecommunications and other utilities supplied to the Premises, together with
any fees, surcharges and taxes thereon. If any such utility is not separately
metered to Tenant, Tenant shall pay Tenant’s Share of all charges of such
utility jointly metered with other premises as Additional Rent or, in the
alternative, Landlord may, at its option, monitor the usage of such utilities by
Tenant. In the event that Landlord elects or is required by Applicable Laws to
install metering equipment as a result of another tenant leasing space from
Landlord in the Building, then

SMRH:418641349.9
22
 
 
 
0100-922173




--------------------------------------------------------------------------------



Landlord shall be responsible, at its sole cost and expense and without recovery
as Additional Rent, for the cost of purchasing and installing such metering
equipment; provided, however, that all costs incurred by Landlord to maintain,
repair and monitor such metering equipment shall be paid by Tenant as Additional
Rent. To the extent that Tenant uses more than Tenant’s Pro Rata Share of any
utilities, then Tenant shall pay Landlord for Tenant’s Share of such utilities
to reflect such excess. In the event that the Building or Project is less than
fully occupied during a calendar year, Tenant acknowledges that Landlord shall
extrapolate utility usage that varies depending on the occupancy of the Building
or Project (as applicable) to equal Landlord’s reasonable estimate of what such
utility usage would have been had the Building or Project, as applicable, been
fully occupied during such calendar year; provided, however, that Landlord shall
not recover more than one hundred percent (100%) of the cost of such utilities.
16.2.    Landlord shall not be liable for, nor shall any eviction of Tenant
result from, the failure to furnish any utility or service, whether or not such
failure is caused by accidents; breakage; casualties (to the extent not caused
by the party claiming Force Majeure); Severe Weather Conditions (as defined
below); physical natural disasters (but excluding weather conditions that are
not Severe Weather Conditions); strikes, lockouts or other labor disturbances or
labor disputes (other than labor disturbances and labor disputes resulting
solely from the acts or omissions of the party claiming Force Majeure); acts of
terrorism; riots or civil disturbances; wars or insurrections; shortages of
materials (which shortages are not unique to the party claiming Force Majeure);
government regulations, moratoria or other governmental actions, inactions or
delays; failures by third parties to deliver gas, oil or another suitable fuel
supply, or inability of the party claiming Force Majeure, by exercise of
reasonable diligence, to obtain gas, oil or another suitable fuel; or other
causes beyond the reasonable control of the party claiming that Force Majeure
has occurred (collectively, “Force Majeure”); or, to the extent permitted by
Applicable Laws, Landlord’s negligence. In the event of such failure, Tenant
shall not be entitled to termination of this Lease or any abatement or reduction
of Rent, nor shall Tenant be relieved from the operation of any covenant or
agreement of this Lease. “Severe Weather Conditions” means weather conditions
that are materially worse than those that reasonably would be anticipated for
the Property at the applicable time based on historic meteorological records.
Notwithstanding anything to the contrary in this Lease, if, for more than five
(5) consecutive business days following written notice to Landlord and as a
direct result of Landlord’s gross negligence or willful misconduct (and except
to the extent that such failure is caused in whole or in part by the action or
inaction of a Tenant Party), the provision of HVAC or other utilities to all or
a material portion of the Premises that Landlord must provide pursuant to this
Lease is interrupted (a “Material Services Failure”), then Tenant’s Base Rent
and Operating Expenses (or, to the extent that less than all of the Premises are
affected, a proportionate amount (based on the Rentable Area of the Premises
that is rendered unusable) of Base Rent and Operating Expenses) shall thereafter
be abated until the Premises are again usable by Tenant for the Permitted Use;
provided, however, that, if Landlord is diligently pursuing the restoration of
such HVAC and other utilities and Landlord provides substitute HVAC and other
utilities reasonably suitable for Tenant’s continued use and occupancy of the
Premises for the Permitted Use (e.g., supplying potable water or portable air
conditioning equipment), then neither Base Rent nor Operating Expenses shall be
abated. During any Material Services Failure, Tenant will cooperate with
Landlord to arrange for the provision of any interrupted utility services on an
interim basis via temporary measures until final corrective measures can be
accomplished, and Tenant will permit Landlord the necessary

SMRH:418641349.9
23
 
 
 
0100-922173




--------------------------------------------------------------------------------



access to the Premises to remedy such Material Service Failure. In the event of
any interruption of HVAC or other utilities that Landlord must provide pursuant
to this Lease, regardless of the cause, Landlord shall diligently pursue the
restoration of such HVAC and other utilities. Notwithstanding anything in this
Lease to the contrary, but subject to Article 24 (which shall govern in the
event of a casualty), the provisions of this Section shall be Tenant’s sole
recourse and remedy in the event of an interruption of HVAC or other utilities
to the Premises.
16.3.    Tenant shall pay for, prior to delinquency of payment therefor, any
utilities and services that may be furnished to the Premises during or, if
Tenant occupies the Premises after the expiration or earlier termination of the
Term, after the Term, beyond those utilities provided by Landlord, including
telephone, internet service, cable television and other telecommunications,
together with any fees, surcharges and taxes thereon. Upon Landlord’s demand,
utilities and services provided to the Premises that are separately metered
shall be paid by Tenant directly to the supplier of such utilities or services.
16.4.    Tenant shall not, without Landlord’s prior written consent (which
consent will not be unreasonably withheld, conditioned or delayed), use any
device in the Premises (including data processing machines) that will in any way
(a) increase the amount of ventilation, air exchange, gas, steam, electricity or
water required or consumed in the Premises based upon Tenant’s Pro Rata Share of
the Project beyond the existing capacity of the Building or the Project usually
furnished or supplied for the Permitted Use or (b) exceed Tenant’s Pro Rata
Share of the Project’s capacity to provide such utilities or services.
16.5.    If Tenant shall require utilities or services in excess of those
usually furnished or supplied for tenants in similar spaces in the Building or
the Project by reason of Tenant’s equipment or extended hours of business
operations, then Tenant shall first procure Landlord’s consent for the use
thereof, which consent Landlord may condition upon the availability of such
excess utilities or services, and Tenant shall pay as Additional Rent an amount
equal to the actual out-of-pocket cost of providing such excess utilities and
services.
16.6.    Landlord shall provide water in Common Areas for lavatory and
landscaping purposes only, which water shall be from the local municipal or
similar source; provided, however, that if Landlord determines that Tenant
requires, uses or consumes water provided to the Common Areas for any purpose
other than ordinary lavatory purposes, Landlord may install a water meter
(“Tenant Water Meter”) and thereby measure Tenant’s water consumption for all
purposes. Tenant shall pay Landlord for the costs of any Tenant Water Meter and
the installation and maintenance thereof during the Term. If Landlord installs a
Tenant Water Meter, Tenant shall pay for water consumed, as shown on such meter,
as and when bills are rendered. If Tenant fails to timely make such payments,
Landlord may pay such charges and collect the same from Tenant. Any such costs
or expenses incurred or payments made by Landlord for any of the reasons or
purposes stated in this Section shall be deemed to be Additional Rent payable by
Tenant and collectible by Landlord as such.
16.7.    Landlord reserves the right to stop service of the elevator, plumbing,
ventilation, air conditioning and utility systems, when Landlord deems necessary
or desirable, due to accident, emergency or the need to make repairs,
alterations or improvements, until such repairs, alterations

SMRH:418641349.9
24
 
 
 
0100-922173




--------------------------------------------------------------------------------



or improvements shall have been completed, and Landlord shall further have no
responsibility or liability for failure to supply elevator facilities, plumbing,
ventilation, air conditioning or utility service when prevented from doing so by
Force Majeure or, to the extent permitted by Applicable Laws, Landlord’s
negligence. Without limiting the foregoing, it is expressly understood and
agreed that any covenants on Landlord’s part to furnish any service pursuant to
any of the terms, covenants, conditions, provisions or agreements of this Lease,
or to perform any act or thing for the benefit of Tenant, shall not be deemed
breached if Landlord is unable to furnish or perform the same by virtue of Force
Majeure or, to the extent permitted by Applicable Laws, Landlord’s negligence.
16.8.    For the Premises, Landlord shall (a) maintain and operate the HVAC
systems used for the Permitted Use only (“Base HVAC”) and (b) subject to
Subsection 16.9(a), furnish HVAC as reasonably required (except as this Lease
otherwise provides) for reasonably comfortable occupancy of the Premises
twenty-four (24) hours a day, every day during the Term, subject to casualty,
eminent domain or as otherwise specified in this Article. Notwithstanding
anything to the contrary in this Section, Landlord shall have no liability, and
Tenant shall have no right or remedy, on account of any interruption or
impairment in HVAC services; provided that Landlord diligently endeavors to cure
any such interruption or impairment.
16.9.    For any utilities serving the Premises for which Tenant is billed
directly by such utility provider, Tenant agrees to furnish to Landlord (a) any
invoices or statements for such utilities within thirty (30) days after Tenant’s
receipt thereof, (b) within thirty (30) days after Landlord’s request, any other
utility usage information reasonably requested by Landlord, and (c) within
thirty (30) days after each calendar year during the Term, authorization to
allow Landlord to access Tenant’s usage information necessary for Landlord to
complete an ENERGY STAR® Statement of Performance (or similar comprehensive
utility usage report (e.g., related to Labs 21), if requested by Landlord) and
any other information reasonably requested by Landlord for the immediately
preceding year. Tenant shall retain records of utility usage at the Premises,
including invoices and statements from the utility provider, for at least sixty
(60) months, or such other shorter period of time as may be requested by
Landlord. Tenant acknowledges that any utility information for the Premises, the
Building and the Project may be shared with third parties, including Landlord’s
consultants and Governmental Authorities. In the event that Tenant fails to
comply with this Section, Tenant hereby authorizes Landlord to collect utility
usage information directly from the applicable utility providers, and Tenant
shall pay Landlord a fee of Five Hundred Dollars ($500) per month to collect
such utility usage information. In addition to the foregoing, Tenant shall
comply with all Applicable Laws related to the disclosure and tracking of energy
consumption at the Premises. The provisions of this Section shall survive the
expiration or earlier termination of this Lease.
16.Alterations.
17.1.    Tenant shall make no alterations, additions or improvements in or to
the Premises or engage in any construction, demolition, reconstruction,
renovation or other work (whether major or minor) of any kind in, at or serving
the Premises (“Alterations”) without Landlord’s prior written approval, which
approval Landlord shall not unreasonably withhold, condition or delay; provided,
however, that, in the event any proposed Alteration affects (a) any structural
portions of the Building, including exterior walls, the roof, the foundation,
foundation systems (including barriers and subslab

SMRH:418641349.9
25
 
 
 
0100-922173




--------------------------------------------------------------------------------



systems) or the core of the Building, (b) the exterior of the Building or
(c) any Building systems, including elevator, plumbing, HVAC, electrical,
security, life safety and power, then Landlord may withhold its approval in its
sole and absolute discretion. Tenant shall, in making any Alterations, use only
those architects, contractors, suppliers and mechanics of which Landlord has
given prior written approval, which approval shall not be unreasonably withheld,
conditioned or delayed. In seeking Landlord’s approval, Tenant shall provide
Landlord, at least fourteen (14) days in advance of any proposed construction,
with plans, specifications, bid proposals, certified stamped engineering
drawings and calculations by Tenant’s engineer of record or architect of record
(including connections to the Building’s structural system, modifications to the
Building’s envelope, non-structural penetrations in slabs or walls, and
modifications or tie-ins to life safety systems), work contracts, requests for
laydown areas and such other information concerning the nature and cost of the
Alterations as Landlord may reasonably request. In no event shall Tenant use or
Landlord be required to approve any architects, consultants, contractors,
subcontractors or material suppliers that Landlord reasonably believes could
cause labor disharmony. Notwithstanding the foregoing, Tenant may make strictly
cosmetic changes to the Premises (“Cosmetic Alterations”) without Landlord’s
consent; provided that (y) the cost of any Cosmetic Alterations does not exceed
Twenty Thousand Dollars ($20,000.00) in any one instance or Eighty Thousand
Dollars ($80,000.00) annually, (z) such Cosmetic Alterations do not (i) require
any structural or other substantial modifications to the Premises, (ii) require
any changes to or adversely affect the Building systems, (iii) affect the
exterior of the Building or (iv) trigger any requirement under Applicable Laws
that would require Landlord to make any alteration or improvement to the
Premises, the Building or the Project. Tenant shall give Landlord at least ten
(10) days’ prior written notice of any Cosmetic Alterations.
17.2.    Tenant shall not construct or permit to be constructed partitions or
other obstructions that might interfere with free access to mechanical
installation or service facilities of the Building or with other tenants’
components located within the Building, or interfere with the moving of
Landlord’s equipment to or from the enclosures containing such installations or
facilities.
17.3.    Tenant shall accomplish any work performed on the Premises or the
Building in such a manner as to permit any life safety systems to remain fully
operable at all times.
17.4.    Any work performed on the Premises, the Building or the Project by
Tenant or Tenant’s contractors shall be done at such times and in such manner as
Landlord may from time to time reasonably designate. Tenant covenants and agrees
that all work done by Tenant or Tenant’s contractors shall be performed in full
compliance with Applicable Laws. Within thirty (30) days after completion of any
Alterations, Tenant shall provide Landlord with complete “as built” drawing
print sets and electronic CADD files on disc (or files in such other current
format in common use as Landlord reasonably approves or requires) showing any
changes in the Premises, as well as a commissioning report prepared by a
licensed, qualified commissioning agent hired by Tenant and approved by Landlord
for all new or affected mechanical, electrical and plumbing systems. Any such
“as built” plans shall show the applicable Alterations as an overlay on the
Building as-built plans; provided that Landlord provides the Building “as built”
plans to Tenant.

SMRH:418641349.9
26
 
 
 
0100-922173




--------------------------------------------------------------------------------



17.5.    Before commencing any Alterations or Tenant Improvements, Tenant shall
give Landlord at least fourteen (14) days’ prior written notice of the proposed
commencement of such work and shall, if required by Landlord, secure, at
Tenant’s own cost and expense, a completion and lien indemnity bond satisfactory
to Landlord for such work.
17.6.    Tenant shall repair any damage to the Premises caused by Tenant’s
removal of any property from the Premises. During any such restoration period,
Tenant shall pay Rent to Landlord as provided herein as if such space were
otherwise occupied by Tenant. The provisions of this Section shall survive the
expiration or earlier termination of this Lease.
17.7.    The Premises plus any Alterations, Signage, Tenant Improvements,
attached equipment, decorations, fixtures, movable laboratory casework and
related appliances, trade fixtures, and additions and improvements attached to
or built into the Premises made by either of the parties (including all floor
and wall coverings; paneling; sinks and related plumbing fixtures; laboratory
benches; exterior venting fume hoods; walk-in freezers and refrigerators;
ductwork; conduits; electrical panels and circuits; business and trade fixtures;
attached machinery and equipment; and built-in furniture and cabinets, in each
case, together with all additions and accessories thereto), shall (unless, prior
to such construction or installation, Landlord elects otherwise in writing to
Tenant) at all times remain the property of Landlord, shall remain in the
Premises and shall (unless, prior to construction or installation thereof,
Landlord elects otherwise in writing to Tenant) be surrendered to Landlord upon
the expiration or earlier termination of this Lease and Tenant shall have no
obligation to remove any such items (unless, prior to construction or
installation thereof, Landlord elects otherwise in writing to Tenant). For the
avoidance of doubt, the items listed on Exhibit F attached hereto (which Exhibit
F may be updated by Tenant from and after the Term Commencement Date, subject to
Landlord’s written consent) constitute Tenant’s property and shall be removed by
Tenant upon the expiration or earlier termination of the Lease. Notwithstanding
the foregoing, following the completion of the Tenant Improvements, in the event
that Tenant purchases, at its sole cost and expense, any articles of personal
property, furniture, moveable partitions, appliances, trade fixtures, machinery,
and equipment, in each case which are not affixed to the Building or the
Premises, then such items shall constitute Tenant’s property and may be removed
by Tenant at any time during the Term, provided Tenant shall be obligated to
repair any damage to the Premises caused by Tenant’s removal of such property
prior to the expiration of the Term. For clarification purposes, the foregoing
is not intended to restrict Tenant’s right to remove such trade fixtures,
machinery and equipment that (a) are used in connection with Tenant’s business,
(b) are bolted to or similarly affixed to the Premises and (c) do not do either
or both of the following: (i) affect (beyond the mere bolting or other similar
mechanism used to affix such items to the Premises) (A) any structural portions
of the Building, including exterior walls, the roof, the foundation, foundation
systems (including barriers and subslab systems) or the core of the Building,
(B) the exterior of the Building or (C) any Building systems, including
elevator, plumbing, HVAC, electrical, security, life safety and power, or (ii)
result in or require for removal (A) any structural or other substantial
modifications to the Premises, (B) any material or adverse changes to the
Building systems, (C) any change to the exterior of the Building or (D) Landlord
being required to make any alteration or improvement to the Premises.

SMRH:418641349.9
27
 
 
 
0100-922173




--------------------------------------------------------------------------------



17.8.    Notwithstanding any other provision of this Article to the contrary, in
no event shall Tenant remove any improvement from the Premises as to which
Landlord contributed payment, including the Tenant Improvements, without
Landlord’s prior written consent, which consent Landlord may withhold in its
sole and absolute discretion. Notwithstanding the foregoing, Tenant shall be
permitted to remove as part of Tenant’s personal property any furniture,
personal property and non-building system equipment and trade fixtures purchased
with the TI Allowance in accordance with Section 4.4 to the extent such items
are not affixed to the Building.
17.9.    If Tenant shall fail to remove any of its property from the Premises
prior to the expiration or earlier termination of this Lease, then Landlord may,
at its option, remove the same in any manner that Landlord shall choose and
store such effects without liability to Tenant for loss thereof or damage
thereto, and Tenant shall pay Landlord, upon demand, any costs and expenses
incurred due to such removal and storage or Landlord may, at its sole option and
without notice to Tenant, sell such property or any portion thereof at private
sale and without legal process for such price as Landlord may obtain and apply
the proceeds of such sale against any (a) amounts due by Tenant to Landlord
under this Lease and (b) any expenses incident to the removal, storage and sale
of such personal property.
17.10.    Tenant shall pay to Landlord an amount equal to three percent (3%) of
the cost to Tenant of all Alterations to cover Landlord’s overhead and expenses
for plan review, coordination, scheduling and supervision thereof. For purposes
of payment of such sum, Tenant shall submit to Landlord copies of all bills,
invoices and statements covering the costs of such charges, accompanied by
payment to Landlord of the fee set forth in this Section. Tenant shall reimburse
Landlord for any extra expenses incurred by Landlord by reason of faulty work
done by Tenant or its contractors, or by reason of delays caused by such work,
or by reason of inadequate clean-up.
17.11.    Within sixty (60) days after final completion of any Alterations
performed by Tenant with respect to the Premises, Tenant shall submit to
Landlord documentation showing the amounts expended by Tenant with respect to
such Alterations, together with supporting documentation reasonably acceptable
to Landlord.
17.12.    Tenant shall take, and shall cause its contractors to take,
commercially reasonable steps to protect the Premises during the performance of
any Alterations, including covering or temporarily removing any window coverings
so as to guard against dust, debris or damage.
17.13.    Tenant shall require its contractors and subcontractors performing
work on the Premises to name Landlord and its affiliates and Lenders as
additional insureds on their respective insurance policies.
17.Repairs and Maintenance.
18.1.    Landlord shall repair and maintain in good condition the structural and
exterior portions and Common Areas of the Building, and the Project, including
roofing and covering materials; foundations; exterior walls; plumbing; fire
sprinkler systems (if any); HVAC systems; elevators; and electrical systems
installed or furnished by Landlord.

SMRH:418641349.9
28
 
 
 
0100-922173




--------------------------------------------------------------------------------



18.2.    Without limiting Landlord’s obligations under Article 4 and the Work
Letter, and except for services of Landlord, if any, required by Section 18.1,
Tenant shall at Tenant’s sole cost and expense maintain and keep the Premises
and every part thereof in good condition and repair, damage thereto from
ordinary wear and tear excepted. Tenant shall, upon the expiration or sooner
termination of the Term, surrender the Premises to Landlord in as good a
condition as when received, ordinary wear and tear excepted and with the Tenant
Improvements in substantially the same condition as existed upon Substantial
Completion of the Tenant Improvements; and shall, at Landlord’s request and
Tenant’s sole cost and expense, remove all telephone and data systems, wiring
and equipment from the Premises (with respect to wiring, only to the extent
installed by a Tenant Party (as defined below)), and repair any damage to the
Premises caused thereby. Landlord shall have no obligation to alter, remodel,
improve, repair, decorate or paint the Premises or any part thereof, other than
pursuant to the terms and provisions of the Work Letter.
18.3.    Landlord shall not be liable for any failure to make any repairs or to
perform any maintenance that is Landlord’s obligation pursuant to this Lease
unless such failure shall persist for an unreasonable time after Tenant provides
Landlord with written notice of the need of such repairs or maintenance. Tenant
waives its rights under Applicable Laws now or hereafter in effect to make
repairs at Landlord’s expense.
18.4.    If any excavation shall be made upon land adjacent to or under the
Building, or shall be authorized to be made, Tenant shall afford to the person
causing or authorized to cause such excavation, license to enter the Premises
for the purpose of performing such work as such person shall deem necessary or
desirable to preserve and protect the Building from injury or damage and to
support the same by proper foundations, without any claim for damages or
liability against Landlord and without reducing or otherwise affecting Tenant’s
obligations under this Lease.
18.5.    This Article relates to repairs and maintenance arising in the ordinary
course of operation of the Building and the Project. In the event of a casualty
described in Article 24, Article 24 shall apply in lieu of this Article. In the
event of eminent domain, Article 25 shall apply in lieu of this Article.
18.6.    Costs incurred by Landlord pursuant to this Article shall constitute
Operating Expenses, subject to the provisions of Article 9 of this Lease.
18.Liens.
19.1.    Subject to the immediately succeeding sentence, Tenant shall keep the
Premises, the Building and the Project free from any liens arising out of work
or services performed, materials furnished or obligations incurred by Tenant.
Tenant further covenants and agrees that any mechanic’s or materialman’s lien
filed against the Premises, the Building or the Project for work or services
claimed to have been done for, or materials claimed to have been furnished to,
or obligations incurred by Tenant shall be discharged or bonded by Tenant within
ten (10) days after the filing thereof, at Tenant’s sole cost and expense.
19.2.    Should Tenant fail to discharge or bond against any lien of the nature
described in Section 19.1, Landlord may, at Landlord’s election, pay such claim
or post a statutory lien bond or

SMRH:418641349.9
29
 
 
 
0100-922173




--------------------------------------------------------------------------------



otherwise provide security to eliminate the lien as a claim against title, and
Tenant shall immediately reimburse Landlord for the costs thereof as Additional
Rent. Tenant shall indemnify, save, defend (at Landlord’s option and with
counsel reasonably acceptable to Landlord) and hold the Landlord Indemnitees
harmless from and against any Claims arising from any such liens, including any
administrative, court or other legal proceedings related to such liens.
19.3.    In the event that Tenant leases or finances the acquisition of office
equipment, furnishings or other personal property of a removable nature utilized
by Tenant in the operation of Tenant’s business, Tenant warrants that any
Uniform Commercial Code financing statement shall, upon its face or by exhibit
thereto, indicate that such financing statement is applicable only to removable
personal property of Tenant located within the Premises. In no event shall the
address of the Premises, the Building or the Project be furnished on a financing
statement without qualifying language as to applicability of the lien only to
removable personal property located in an identified suite leased by Tenant.
Should any holder of a financing statement record or place of record a financing
statement that appears to constitute a lien against any interest of Landlord or
against equipment that may be located other than within an identified suite
leased by Tenant, Tenant shall, within ten (10) days after filing such financing
statement, cause (a) a copy of the Lender security agreement or other documents
to which the financing statement pertains to be furnished to Landlord to
facilitate Landlord’s ability to demonstrate that the lien of such financing
statement is not applicable to Landlord’s interest and (b) Tenant’s Lender to
amend such financing statement and any other documents of record to clarify that
any liens imposed thereby are not applicable to any interest of Landlord in the
Premises, the Building or the Project.
19.Estoppel Certificate. Tenant shall, within ten (10) business days of receipt
of written notice from Landlord, execute, acknowledge and deliver a statement in
writing substantially in the form attached to this Lease as Exhibit G, or on any
other form reasonably requested by a current or proposed Lender or encumbrancer
or proposed purchaser, (a) certifying that this Lease is unmodified and in full
force and effect (or, if modified, stating the nature of such modification and
certifying that this Lease as so modified is in full force and effect) and the
dates to which rental and other charges are paid in advance, if any,
(b) acknowledging that there are not, to Tenant’s knowledge, any uncured
defaults on the part of Landlord hereunder, or specifying such defaults if any
are claimed, and (c) setting forth such further information with respect to this
Lease or the Premises as may be reasonably requested thereon. Any such statement
may be relied upon by any prospective purchaser or encumbrancer of all or any
portion of the Property. Tenant’s failure to deliver such statement within such
the prescribed time shall, at Landlord’s option, constitute a Default (as
defined below) under this Lease, and, in any event, shall be binding upon Tenant
that the Lease is in full force and effect and without modification except as
may be represented by Landlord in any certificate prepared by Landlord and
delivered to Tenant for execution. Within ten (10) business days of receipt of
written request by Tenant, Landlord shall provide Tenant with a similar estoppel
certificate with respect to items (a) and (b) and setting forth such further
factual information with respect to this Lease or the Premises as may be
reasonably requested thereon.

SMRH:418641349.9
30
 
 
 
0100-922173




--------------------------------------------------------------------------------



20.Hazardous Materials.
21.1.    As of April 27, 2009, Tenant shall not (and shall cause eBio not to)
cause or permit any Hazardous Materials (as defined below) to be brought upon,
kept or used in or about the Premises, the Building or the Project in violation
of Applicable Laws by Tenant, eBio or any of their respective employees, agents,
contractors or invitees (collectively with Tenant and eBio, each a “Tenant
Party”). If (a) Tenant breaches such obligation, (b) the presence of Hazardous
Materials as a result of such a breach results in contamination of the Project,
any portion thereof, or any adjacent property, (c) contamination of the Premises
occurred during the term of the Prior Lease or any extension or renewal thereof
or holding over thereunder, or otherwise occurs during the Term or any extension
or renewal hereof or holding over hereunder (other than if such contamination
results from (i) migration of Hazardous Materials from outside the Premises (but
not including the premises under the 10255 Lease) not caused by a Tenant Party
or (ii) to the extent such contamination is caused by Landlord’s active
negligence or willful misconduct) or (d) contamination of the Project occurs as
a result of Hazardous Materials that are placed on or under or are released into
the Project by a Tenant Party, then Tenant shall indemnify, save, defend (at
Landlord’s option and with counsel reasonably acceptable to Landlord) and hold
the Landlord Indemnitees harmless from and against any and all Claims of any
kind or nature, including (w) diminution in value of the Project or any portion
thereof, (x) damages for the loss or restriction on use of rentable or usable
space or of any amenity of the Project, (y) damages arising from any adverse
impact on marketing of space in the Project or any portion thereof and (z) sums
paid in settlement of Claims that arise before, during or after the Term as a
result of such breach or contamination. This indemnification by Tenant includes
costs incurred in connection with any investigation of site conditions or any
clean-up, remedial, removal or restoration work required by any Governmental
Authority because of Hazardous Materials present in the air, soil or groundwater
above, on, under or about the Project. Without limiting the foregoing, if the
presence of any Hazardous Materials in, on, under or about the Project, any
portion thereof or any adjacent property caused or permitted by any Tenant Party
results in any contamination of the Project, any portion thereof or any adjacent
property, then Tenant shall promptly take all actions at its sole cost and
expense as are necessary to return the Project, any portion thereof or any
adjacent property to its respective condition existing prior to the time of such
contamination; provided that Landlord’s written approval of such action shall
first be obtained, which approval Landlord shall not unreasonably withhold; and
provided, further, that it shall be reasonable for Landlord to withhold its
consent if such actions could have a material adverse long-term or short-term
effect on the Project, any portion thereof or any adjacent property. Tenant’s
obligations under this Section shall not be affected, reduced or limited by any
limitation on the amount or type of damages, compensation or benefits payable by
or for Tenant under workers’ compensation acts, disability benefit acts,
employee benefit acts or similar legislation. For purposes of clarity, nothing
in this Article is intended to alter or limit Tenant’s obligations and/or
liabilities related to Hazardous Materials covered by the terms and provisions
set forth in the Prior Lease.
21.2.    Landlord acknowledges that it is not the intent of this Article to
prohibit Tenant from operating its business for the Permitted Use. Tenant may
operate its business according to the custom of Tenant’s industry so long as the
use or presence of Hazardous Materials is strictly and properly monitored in
accordance with Applicable Laws. As a material inducement to Landlord to allow
Tenant to use Hazardous Materials in connection with its business, Tenant agrees
to deliver

SMRH:418641349.9
31
 
 
 
0100-922173




--------------------------------------------------------------------------------



to Landlord (a) a list identifying each type of Hazardous Material to be present
at the Premises that is subject to regulation under any environmental Applicable
Laws, (b) a list of any and all approvals or permits from Governmental
Authorities required in connection with the presence of such Hazardous Material
at the Premises and (c) correct and complete copies of (i) notices of violations
of Applicable Laws related to Hazardous Materials and (ii) plans relating to the
installation of any storage tanks to be installed in, on, under or about the
Project (provided that installation of storage tanks shall only be permitted
after Landlord has given Tenant its written consent to do so, which consent
Landlord may withhold in its sole and absolute discretion) and closure plans or
any other documents required by any and all Governmental Authorities for any
storage tanks installed in, on, under or about the Project for the closure of
any such storage tanks (collectively, “Hazardous Materials Documents”). Tenant
shall deliver to Landlord updated Hazardous Materials Documents, within thirty
(30) days after receipt of a written request therefor from Landlord, not more
often than once per year, unless (m) there are any changes to the Hazardous
Materials Documents or (n) Tenant initiates any Alterations or changes its
business, in either case in a way that involves any material increase in the
types or amounts of Hazardous Materials. For each type of Hazardous Material
listed, the Hazardous Materials Documents shall include (t) the chemical name,
(u) the material state (e.g., solid, liquid, gas or cryogen), (v) the
concentration, (w) the storage amount and storage condition (e.g., in cabinets
or not in cabinets), (x) the use amount and use condition (e.g., open use or
closed use), (y) the location (e.g., room number or other identification) and
(z) if known, the chemical abstract service number. Notwithstanding anything in
this Section to the contrary, Tenant shall not be required to provide Landlord
with any Hazardous Materials Documents containing information of a proprietary
nature, which Hazardous Materials Documents, in and of themselves, do not
contain a reference to any Hazardous Materials or activities related to
Hazardous Materials. Landlord may, at Landlord’s expense, cause the Hazardous
Materials Documents to be reviewed by a person or firm qualified to analyze
Hazardous Materials to confirm compliance with the provisions of this Lease and
with Applicable Laws. In the event that a review of the Hazardous Materials
Documents indicates non-compliance with this Lease or Applicable Laws, Tenant
shall, at its expense, diligently take steps to bring its storage and use of
Hazardous Materials into compliance. Notwithstanding anything in this Lease to
the contrary or Landlord’s review into Tenant’s Hazardous Materials Documents or
use or disposal of hazardous materials, however, Landlord shall not have and
expressly disclaims any liability related to Tenant’s or other tenants’ use or
disposal of Hazardous Materials, it being acknowledged by Tenant that Tenant is
best suited to evaluate the safety and efficacy of its Hazardous Materials usage
and procedures.
21.3.    Notwithstanding the provisions of Sections 21.1 21.2 or 21.9, if
(a) Tenant has been required by any prior landlord, Lender or Governmental
Authority to take material remedial action in connection with Hazardous
Materials contaminating a property as a result of Tenant’s action or omission or
use of the property in question and Tenant failed to complete such material
remediation as required pursuant to any other lease or occupancy agreement or as
required by Applicable Laws or (b) Tenant defaults under any material
enforcement order issued by any Governmental Authority in connection with the
use, disposal or storage of Hazardous Materials, then Landlord shall have the
right to terminate this Lease in Landlord’s sole and absolute discretion (with
respect to any such matter involving Tenant), and it shall not be unreasonable
for Landlord to withhold its consent to any proposed transfer, assignment or
subletting (with respect to any such matter involving a proposed transferee,
assignee or sublessee). Furthermore, notwithstanding the provisions of Sections
21.1

SMRH:418641349.9
32
 
 
 
0100-922173




--------------------------------------------------------------------------------



21.2 or 21.9, if (y) any proposed transferee, assignee or sublessee of Tenant
has been required by any prior landlord, Lender or Governmental Authority to
take material remedial action in connection with Hazardous Materials
contaminating a property and the contamination resulted from such party’s action
or omission or use of the property in question or (z) any proposed transferee,
assignee or sublessee is subject to a material enforcement order issued by any
Governmental Authority in connection with the use, disposal or storage of
Hazardous Materials, then it shall not be unreasonable for Landlord to withhold
its consent to any proposed transfer, assignment or subletting (with respect to
any such matter involving a proposed transferee, assignee or sublessee).
21.4.    At any time, and from time to time, prior to the expiration of the
Term, Landlord shall have the right to conduct appropriate tests of the Project
or any portion thereof to demonstrate that Hazardous Materials are present or
that contamination has occurred due to the acts or omissions of a Tenant Party.
Tenant shall pay all reasonable costs of such tests if such tests reveal that
Hazardous Materials exist at the Project in violation of this Lease.
21.5.    If underground or other storage tanks storing Hazardous Materials
installed or utilized by Tenant or eBio are located on the Premises, or are
hereafter placed on the Premises by Tenant (or by any other party, if such
storage tanks are utilized by Tenant), then Tenant shall monitor the storage
tanks, maintain appropriate records, implement reporting procedures, properly
close any underground storage tanks, and take or cause to be taken all other
steps necessary or required under the Applicable Laws. Tenant shall have no
responsibility or liability for underground or other storage tanks installed by
anyone other than Tenant or eBio unless Tenant utilizes such tanks, in which
case Tenant’s responsibility for such tanks shall be as set forth in this
Section.
21.6.    Tenant shall promptly report to Landlord any actual or suspected
presence of mold or water intrusion at the Premises.
21.7.    Tenant’s obligations under this Article shall survive the expiration or
earlier termination of the Lease. During any period of time needed by Tenant or
Landlord after the termination of this Lease to complete the removal from the
Premises of any such Hazardous Materials, Tenant shall be deemed a holdover
tenant and subject to the provisions of Article 27.
21.8.    As used herein, the term “Hazardous Material” means any toxic,
explosive, corrosive, flammable, infectious, radioactive, carcinogenic,
mutagenic or otherwise hazardous substance, material or waste that is or becomes
regulated by Applicable Laws or any Governmental Authority.
21.9.    Notwithstanding anything to the contrary in this Lease, Landlord shall
have sole control over the equitable allocation of fire control areas (as
defined in the Uniform Building Code as adopted by the city or municipality(ies)
in which the Project is located (the “UBC”)) within the Project for the storage
of Hazardous Materials. Notwithstanding anything to the contrary in this Lease,
the quantity of Hazardous Materials allowed by this Section 21.9 is specific to
Tenant and shall not run with the Lease in the event of a Transfer (as defined
in Article 29). In the event of a Transfer, if the use of Hazardous Materials by
such new tenant (“New Tenant”) is such that New Tenant utilizes fire control
areas in the Project in excess of New Tenant’s Pro Rata Share of the Project,
then New Tenant shall, at its sole cost and expense and upon Landlord’s written
request, establish and maintain a separate area of the Premises classified by
the UBC as an “H” occupancy

SMRH:418641349.9
33
 
 
 
0100-922173




--------------------------------------------------------------------------------



area for the use and storage of Hazardous Materials, or take such other action
as is necessary to ensure that its share of the fire control areas of the
Project is not greater than New Tenant’s Pro Rata Share of the Project.
Notwithstanding anything in this Lease to the contrary, Landlord shall not have
and expressly disclaims any liability related to Tenant’s or other tenants’ use
or disposal of fire control areas, it being acknowledged by Tenant that Tenant
and other tenants are best suited to evaluate the safety and efficacy of its
Hazardous Materials usage and procedures.
21.Odors and Exhaust. Tenant acknowledges that Landlord would not enter into
this Lease with Tenant unless Tenant assured Landlord that under no
circumstances will any other occupants of the Building or the Project (including
persons legally present in any outdoor areas of the Project) be subjected to
odors or fumes (whether or not noxious), and that the Building and the Project
will not be damaged by any exhaust, in each case from Tenant’s operations.
Landlord and Tenant therefore agree as follows:
22.1.    Tenant shall not cause or permit (or conduct any activities that would
cause) any release of any odors or fumes of any kind from the Premises.
22.2.    If the Building has a ventilation system that, in Landlord’s judgment,
is adequate, suitable, and appropriate to vent the Premises in a manner that
does not release odors affecting any indoor or outdoor part of the Project,
Tenant shall vent the Premises through such system. If Landlord at any time
determines that any existing ventilation system is inadequate, or if no
ventilation system exists, Tenant shall in compliance with Applicable Laws vent
all fumes and odors from the Premises (and remove odors from Tenant’s exhaust
stream) as Landlord requires. The placement and configuration of all ventilation
exhaust pipes, louvers and other equipment shall be subject to Landlord’s
approval. Tenant acknowledges Landlord’s legitimate desire to maintain the
Project (indoor and outdoor areas) in an odor-free manner, and Landlord may
require Tenant to abate and remove all odors in a manner that goes beyond the
requirements of Applicable Laws.
22.3.    Tenant shall, at Tenant’s sole cost and expense, provide odor
eliminators and other devices (such as filters, air cleaners, scrubbers and
whatever other equipment may in Landlord’s judgment be necessary or appropriate
from time to time) to completely remove, eliminate and abate any odors, fumes or
other substances in Tenant’s exhaust stream that, in Landlord’s judgment,
emanate from Tenant’s Premises. Any work Tenant performs under this Section
shall constitute Alterations.
22.4.    Tenant’s responsibility to remove, eliminate and abate odors, fumes and
exhaust shall continue throughout the Term. Landlord’s construction of the
Tenant Improvements shall not preclude Landlord from requiring additional
measures to eliminate odors, fumes and other adverse impacts of Tenant’s exhaust
stream (as Landlord may designate in Landlord’s discretion). Tenant shall
install additional equipment as Landlord requires from time to time under the
preceding sentence. Such installations shall constitute Alterations.
22.5.    If Tenant fails to install satisfactory odor control equipment within
ten (10) business days after Landlord’s demand made at any time, then Landlord
may, without limiting Landlord’s other rights and remedies, require Tenant to
cease and suspend any operations in the Premises that, in Landlord’s
determination, cause odors, fumes or exhaust. For example, if Landlord
determines

SMRH:418641349.9
34
 
 
 
0100-922173




--------------------------------------------------------------------------------



that Tenant’s production of a certain type of product causes odors, fumes or
exhaust, and Tenant does not install satisfactory odor control equipment within
ten (10) business days after Landlord’s request, then Landlord may require
Tenant to stop producing such type of product in the Premises unless and until
Tenant has installed odor control equipment satisfactory to Landlord.
22.Insurance; Waiver of Subrogation.
23.1.    Landlord shall maintain insurance for the Building and the Project in
amounts equal to full replacement cost (exclusive of the costs of excavation,
foundations and footings, engineering costs or such other costs that would not
be incurred in the event of a rebuild and without reference to depreciation
taken by Landlord upon its books or tax returns) or such lesser coverage as
Landlord may elect, provided that such coverage shall not be less than ninety
(90%) of such full replacement cost or the amount of such insurance Landlord’s
Lender, if any, requires Landlord to maintain, providing protection against any
peril generally included within the classification “Fire and Extended Coverage,”
together with insurance against sprinkler damage (if applicable), vandalism and
malicious mischief. Landlord, subject to availability thereof, shall further
insure, if Landlord deems it appropriate, coverage against flood, environmental
hazard, earthquake, loss or failure of building equipment, rental loss during
the period of repairs or rebuilding, Workers’ Compensation insurance and
fidelity bonds for employees employed to perform services. Notwithstanding the
foregoing, Landlord may, but shall not be deemed required to, provide insurance
for any improvements installed by Tenant or that are in addition to the standard
improvements customarily furnished by Landlord, without regard to whether or not
such are made a part of or are affixed to the Building.
23.2.    In addition, Landlord shall carry Commercial General Liability
insurance with limits of not less than One Million Dollars ($1,000,000) per
occurrence/general aggregate for bodily injury (including death), or property
damage with respect to the Project.
23.3.     Tenant shall, at its own cost and expense, procure and maintain during
the Term the following insurance for the benefit of Tenant and Landlord (as
their interests may appear) with insurers financially acceptable and lawfully
authorized to do business in the state where the Premises are located:
(a)    Commercial General Liability insurance on a broad-based occurrence
coverage form, with coverages including but not limited to bodily injury
(including death), property damage (including loss of use resulting therefrom),
premises/operations, personal & advertising injury, and contractual liability
with limits of liability of not less than $2,000,000 for bodily injury and
property damage per occurrence, $2,000,000 general aggregate, which limits may
be met by use of excess and/or umbrella liability insurance provided that such
coverage is at least as broad as the primary coverages required herein.
(b)    Commercial Automobile Liability insurance covering liability arising from
the use or operation of any auto, including those owned, hired or otherwise
operated or used by or on behalf of the Tenant. The coverage shall be on a
broad-based occurrence form with combined single limits of not less than
$1,000,000 per accident for bodily injury and property damage.

SMRH:418641349.9
35
 
 
 
0100-922173




--------------------------------------------------------------------------------



(c)    Commercial Property insurance covering property damage to the full
replacement cost value and business interruption. Covered property shall include
all tenant improvements in the Premises and Tenant’s Property including personal
property, furniture, fixtures, machinery, equipment, stock, inventory and
improvements and betterments, which may be owned by Tenant or Landlord and
required to be insured hereunder, or which may be leased, rented, borrowed or in
the care custody or control of Tenant, or Tenant’s agents, employees or
subcontractors. Such insurance, with respect only to all Tenant Improvements,
Alterations or other work performed on the Premises by Tenant (collectively,
“Tenant Work”), shall include Landlord and Landlord’s current and future
mortgagees as loss payees as their interests may appear. Such insurance shall be
written on an “all risk” of physical loss or damage basis including the perils
of fire, extended coverage, electrical injury, mechanical breakdown, windstorm,
vandalism, malicious mischief, sprinkler leakage, back-up of sewers or drains,
flood, earthquake, terrorism and such other risks Landlord may from time to time
designate, for the full replacement cost value of the covered items with an
agreed amount endorsement with no co-insurance. Business interruption coverage
shall have limits sufficient to cover Tenant’s lost profits and necessary
continuing expenses, including rents due Landlord under the Lease. The minimum
period of indemnity for business interruption coverage shall be twelve (12)
months plus sixty (60) days’ extended period of indemnity.
(d)    Workers’ Compensation insurance as is required by statute or law, or as
may be available on a voluntary basis and Employers’ Liability insurance with
limits of not less than the following: each accident, Five Hundred Thousand
Dollars ($500,000); disease ($500,000); disease (each employee), Five Hundred
Thousand Dollars ($500,000).
(e)    Pollution Legal Liability insurance is required if Tenant stores,
handles, generates or treats hazardous materials, as determined by Landlord in
its commercially reasonable discretion, on or about the Premises (other than
office and janitorial supplies customarily used in commercial buildings). Such
coverage shall include bodily injury, sickness, disease, death or mental anguish
or shock sustained by any person; property damage including physical injury to
or destruction of tangible property including the resulting loss of use thereof,
clean up costs, and the loss of use of tangible property that has not been
physically injured or destroyed; and defense costs, charges and expenses
incurred in the investigation, adjustment or defense of claims for such
compensatory damages. Coverage shall apply to both sudden and non-sudden
pollution conditions including the discharge, dispersal, release or escape of
smoke, vapors, soot, fumes, acids, alkalis, toxic chemicals, liquids or gases,
waste materials or other irritants, contaminants or pollutants into or upon
land, the atmosphere or any watercourse or body of water. Claims-made coverage
is permitted, provided the policy retroactive date is continuously maintained
prior to the commencement date of this agreement, and coverage is continuously
maintained during all periods in which Tenant occupies the Premises. Coverage
shall be maintained with limits of not less than $1,000,000 per incident with a
$2,000,000 policy aggregate.
(f)    During all construction by Tenant at the Premises, with respect to tenant
improvements being constructed (including any Alterations, insurance required in
Exhibit B-1 must be in place.

SMRH:418641349.9
36
 
 
 
0100-922173




--------------------------------------------------------------------------------



23.4.    The insurance required of Tenant by this Article shall be with
companies at all times having a current rating of not less than A- and financial
category rating of at least Class VII in “A.M. Best’s Insurance Guide” current
edition. Tenant shall obtain for Landlord from the insurance companies/broker or
cause the insurance companies/broker to furnish certificates of insurance
evidencing all coverages required herein to Landlord. Landlord reserves the
right to require complete, certified copies of all required insurance policies
including any endorsements. No such policy shall be cancelable or subject to
reduction of coverage or other modification or cancellation except after twenty
(20) days’ prior written notice to Landlord from Tenant (except in the event of
non-payment of premium, in which case ten (10) days written notice shall be
given). All such policies shall be written as primary policies, not contributing
with and not in excess of the coverage that Landlord may carry. Tenant’s
required policies shall contain severability of interests clauses stating that,
except with respect to limits of insurance, coverage shall apply separately to
each insured or additional insured. Tenant shall, prior to the expiration of
such policies, furnish Landlord with renewal certificates of insurance. Tenant
agrees that if Tenant does not take out and maintain such insurance, Landlord
may (but shall not be required to) procure such insurance on Tenant’s behalf and
at its cost to be paid by Tenant as Additional Rent.
23.5.    Commercial General Liability, Commercial Automobile Liability, Umbrella
Liability and Pollution Legal Liability insurance as required above shall
include Landlord, BioMed Realty, L.P., and BioMed Realty Trust, Inc., and their
respective officers, employees, agents, general partners, members, subsidiaries,
affiliates and Lenders (“Landlord Parties”) as additional insureds as respects
liability arising from work or operations performed by or on behalf of Tenant,
Tenant’s use or occupancy of Premises, and ownership, maintenance or use of
vehicles by or on behalf of Tenant. In each instance where insurance is to
include Landlord Parties as additional insureds, Tenant shall, upon Landlord’s
written request, also designate and furnish certificates evidencing such
Landlord Parties as additional insureds to (a) any Lender of Landlord holding a
security interest in the Building or the Project, (b) the landlord under any
lease whereunder Landlord is a tenant of the real property upon which the
Building is located if the interest of Landlord is or shall become that of a
tenant under a ground lease rather than that of a fee owner and (c) any
management company retained by Landlord to manage the Project.
23.6.    Tenant assumes the risk of damage to any fixtures, goods, inventory,
merchandise, equipment and leasehold improvements, and Landlord shall not be
liable for injury to Tenant’s business or any loss of income therefrom, relative
to such damage, all as more particularly set forth within this Lease. Tenant
shall, at Tenant’s sole cost and expense, carry such insurance as Tenant desires
for Tenant’s protection with respect to personal property of Tenant or business
interruption.
23.7.    Landlord, Tenant and each of their respective insurers hereby waive any
and all rights of recovery or subrogation against one another or against the
officers, directors, employees, agents and representatives of the other as
respects any loss, damage, claims, suits or demands, howsoever caused, that are
covered, or should have been covered, by valid and collectible insurance,
including any deductibles or self-insurance maintained thereunder. If necessary,
each party agrees to endorse the required insurance policies to permit waivers
of subrogation as required hereunder and hold harmless and indemnify the other
party for any loss or expense incurred as a result of a failure to obtain such
waivers of subrogation from insurers. Such waivers shall continue so long as
their

SMRH:418641349.9
37
 
 
 
0100-922173




--------------------------------------------------------------------------------



respective insurers so permit. Any termination of such a waiver shall be by
written notice to the other party, containing a description of the circumstances
hereinafter set forth in this Section. Landlord and Tenant, upon obtaining the
policies of insurance required or permitted under this Lease, shall give notice
to the insurance carrier or carriers that the foregoing mutual waiver of
subrogation is contained in this Lease. If such policies shall not be obtainable
with such waiver or shall be so obtainable only at a premium over that
chargeable without such waiver, then the party seeking such policy shall notify
the other of such conditions, and the party so notified shall have ten (10) days
thereafter to either (a) procure such insurance with companies reasonably
satisfactory to the other party or (b) agree to pay such additional premium (in
Tenant’s case, in the proportion that the area of the Premises bears to the
insured area). If the parties do not accomplish either (a) or (b), then this
Section shall have no effect during such time as such policies shall not be
obtainable or the party in whose favor a waiver of subrogation is desired
refuses to pay the additional premium. If such policies shall at any time be
unobtainable, but shall be subsequently obtainable, then neither party shall be
subsequently liable for a failure to obtain such insurance until a reasonable
time after notification thereof by the other party. If the release of either
Landlord or Tenant, as set forth in the first sentence of this Section, shall
contravene Applicable Laws, then the liability of the party in question shall be
deemed not released but shall be secondary to the other party’s insurer.
23.8.    No more than once in any twelve (12) month period, Landlord may require
insurance policy limits required under this Lease to be raised to conform with
requirements of Landlord’s Lender or to bring coverage limits to commercially
reasonable levels then being required of new tenants within the Project.
23.9.    Any costs incurred by Landlord pursuant to this Article shall
constitute a portion of Operating Expenses.
23.Damage or Destruction.
24.1.    In the event of a partial destruction of (a) the Premises or (b) Common
Areas of the Building or the Project ((a) and (b) together, the “Affected
Areas”) by fire or other perils covered by extended coverage insurance not
exceeding twenty-five percent (25%) of the full insurable value thereof, and
provided that (x) the damage thereto is such that the Affected Areas may be
repaired, reconstructed or restored within a period of nine (9) months from the
date of the happening of such casualty, (y) Landlord shall receive insurance
proceeds sufficient to cover the cost of such repairs, reconstruction and
restoration (except for any deductible amount provided by Landlord’s policy,
which deductible amount, if paid by Landlord, shall constitute an Operating
Expense) and (z) such casualty was not intentionally caused by a Tenant Party,
then Landlord shall commence and proceed diligently with the work of repair,
reconstruction and restoration of the Affected Areas and this Lease shall
continue in full force and effect.
24.2.    In the event of any damage to or destruction of the Building or the
Project other than as described in Section 24.1, Landlord may elect to repair,
reconstruct and restore the Building or the Project, as applicable, in which
case this Lease shall continue in full force and effect. If Landlord elects not
to repair, reconstruct and restore the Building or the Project, as applicable,
then this Lease shall terminate as of the date of such damage or destruction.

SMRH:418641349.9
38
 
 
 
0100-922173




--------------------------------------------------------------------------------



24.3.    In the event of any damage or destruction (regardless of whether such
damage is governed by Section 24.1 or this Section), if (a) in Landlord’s
determination as set forth in the Damage Repair Estimate (as defined below), the
Affected Areas cannot be repaired, reconstructed or restored within twelve (12)
months after the date of the Damage Repair Estimate, (b) subject to Section
24.7, the Affected Areas are not actually repaired, reconstructed and restored
within eighteen (18) months after the date of the Damage Repair Estimate, or
(c) the damage and destruction occurs within the last twelve (12) months of the
then-current Term, then Tenant shall have the right to terminate this Lease,
effective as of the date of such damage or destruction, by delivering to
Landlord its written notice of termination (a “Termination Notice”) (y) with
respect to Subsections 24.3(a) and 24.3(c), no later than fifteen (15) days
after Landlord delivers to Tenant Landlord’s Damage Repair Estimate and (z) with
respect to Subsection 24.3(b), no later than fifteen (15) days after such twelve
(12) month period (as the same may be extended pursuant to Section 24.7)
expires. If Tenant provides Landlord with a Termination Notice pursuant to
Subsection 24.3(z), Landlord shall have an additional thirty (30) days after
receipt of such Termination Notice to complete the repair, reconstruction and
restoration. If Landlord does not complete such repair, reconstruction and
restoration within such thirty (30) day period, then Tenant may terminate this
Lease by giving Landlord written notice within two (2) business days after the
expiration of such thirty (30) day period. If Landlord does complete such
repair, reconstruction and restoration within such thirty (30) day period, then
this Lease shall continue in full force and effect.
24.4.    As soon as reasonably practicable, but in any event within sixty (60)
days following the date of damage or destruction, Landlord shall notify Tenant
of Landlord’s good faith estimate of the period of time in which the repairs,
reconstruction and restoration will be completed (the “Damage Repair Estimate”),
which estimate shall be based upon the opinion of a contractor reasonably
selected by Landlord and experienced in comparable repair, reconstruction and
restoration of similar buildings. Additionally, Landlord shall give written
notice to Tenant within sixty (60) days following the date of damage or
destruction of its election not to repair, reconstruct or restore the Building
or the Project, as applicable.
24.5.    Upon any termination of this Lease under any of the provisions of this
Article, the parties shall be released thereby without further obligation to the
other from the date possession of the Premises is surrendered to Landlord,
except with regard to (a) items occurring prior to the damage or destruction and
(b) provisions of this Lease that, by their express terms, survive the
expiration or earlier termination hereof.
24.6.    In the event of repair, reconstruction and restoration as provided in
this Article, all Rent to be paid by Tenant under this Lease shall be abated
proportionately based on the extent to which Tenant’s use of the Premises is
impaired during the period of such repair, reconstruction or restoration, unless
Landlord provides Tenant with other space during the period of repair,
reconstruction and restoration that, in Tenant’s reasonable opinion, is suitable
for the temporary conduct of Tenant’s business; provided, however, that the
amount of such abatement shall be reduced by the proceeds of business
interruption or loss of rental income insurance actually received by Tenant and
designated as rental proceeds with respect to the Premises.

SMRH:418641349.9
39
 
 
 
0100-922173




--------------------------------------------------------------------------------



24.7.    Notwithstanding anything to the contrary contained in this Article,
should Landlord be delayed or prevented from completing the repair,
reconstruction or restoration of the damage or destruction to the Premises after
the occurrence of such damage or destruction by Force Majeure or delays caused
by a Tenant Party, then the time for Landlord to commence or complete repairs,
reconstruction and restoration shall be extended on a day-for-day basis;
provided, however, that at Landlord’s election, Landlord may terminate the Lease
by written notice to Tenant in the event that any such delays would cause the
repair, reconstruction or restoration of the Affected Areas to not be completed
within twelve (12) months after the date of the original casualty event, and
upon any such election to terminate, Landlord shall be relieved of its
obligation to make such repairs, reconstruction and restoration.
24.8.    If Landlord is obligated to or elects to repair, reconstruct or restore
as herein provided, then Landlord shall be obligated to make such repairs,
reconstruction or restoration only with regard to (a) those portions of the
Premises that were originally provided at Landlord’s expense and (b) the Common
Area portion of the Affected Areas. The repairs, reconstruction or restoration
of improvements not originally provided by Landlord or at Landlord’s expense
shall be the obligation of Tenant. In the event Tenant has elected to upgrade
certain improvements from the Building Standard, Landlord shall, upon the need
for replacement due to an insured loss, provide only the Building Standard,
unless Tenant again elects to upgrade such improvements and pay any incremental
costs related thereto, except to the extent that excess insurance proceeds, if
received, are adequate to provide such upgrades, in addition to providing for
basic repairs, reconstruction and restoration of the Premises, the Building and
the Project.
24.9.    Notwithstanding anything to the contrary contained in this Article,
Landlord shall not have any obligation whatsoever to repair, reconstruct or
restore the Premises if the damage resulting from any casualty covered under
this Article occurs during the last twenty-four (24) months of the Term or any
extension thereof, or to the extent that insurance proceeds are not available
therefor.
24.10.    Landlord’s obligation, should it elect or be obligated to repair,
reconstruct or restore, shall be limited to the Affected Areas. Tenant shall, at
its expense, replace or fully repair all of Tenant’s personal property and any
Alterations installed by Tenant existing at the time of such damage or
destruction. If Affected Areas are to be repaired, reconstructed or restored in
accordance with the foregoing, Landlord shall make available to Tenant any
portion of insurance proceeds it receives that are allocable to the Alterations
constructed by Tenant pursuant to this Lease; provided Tenant is not then in
monetary default or material non-monetary default under this Lease, and subject
to the requirements of any Lender of Landlord.
24.11.    This Article sets forth the terms and conditions upon which this Lease
may terminate in the event of any damage or destruction. Accordingly, the
parties hereby waive the provisions of California Civil Code Sections 1932(2)
and 1933(4) (and any successor statutes permitting the parties to terminate this
Lease as a result of any damage or destruction).

SMRH:418641349.9
40
 
 
 
0100-922173




--------------------------------------------------------------------------------



24.Eminent Domain.
25.1.    In the event (a) the whole of the Premises, (b) such part thereof as
shall substantially interfere with Tenant’s use and occupancy of the Premises
for the Permitted Use or (c) such part of the parking facilities available for
use by Tenant in connection with its occupancy of the Premises as is required
for compliance with Applicable Laws, including applicable zoning requirements
relating to parking, shall be taken for any public or quasi-public purpose by
any lawful power or authority by exercise of the right of appropriation,
condemnation or eminent domain, or sold to prevent such taking, and in the case
of any such reduction of available parking pursuant to Subsection 25.1(c), both
(m) the remaining parking facilities available for use by Tenant is less than
that required for compliance with Applicable Laws and (n) Landlord is unable or
unwilling to provide reasonable alternative parking to compensate for such
parking reduction (including providing parking at a neighboring property owned
by Landlord or an affiliate of Landlord, provided Landlord provides
transportation from such location to the Premises as may be reasonably
necessary; provided, further, that, in no event shall Landlord be obligated to
provide parking in excess of that required for compliance with Applicable Laws),
Tenant or Landlord may terminate this Lease effective as of the date possession
is required to be surrendered to such authority, except with regard to (y) items
occurring prior to the taking and (z) provisions of this Lease that, by their
express terms, survive the expiration or earlier termination hereof.
25.2.    In the event of a partial taking of (a) the Building or the Project or
(b) drives, walkways or parking areas serving the Building or the Project for
any public or quasi-public purpose by any lawful power or authority by exercise
of right of appropriation, condemnation, or eminent domain, or sold to prevent
such taking, then, without regard to whether any portion of the Premises
occupied by Tenant was so taken, Landlord may elect to terminate this Lease
(except with regard to (y) items occurring prior to the taking and (z)
provisions of this Lease that, by their express terms, survive the expiration or
earlier termination hereof) as of such taking if such taking is, in Landlord’s
sole but reasonable opinion, of a material nature such as to make it
uneconomical to continue use of the unappropriated portion for purposes of
renting office or laboratory space.
25.3.    Tenant shall be entitled to any award that is specifically awarded as
compensation for (a) the taking of Tenant’s personal property that was installed
at Tenant’s expense and (b) the costs of Tenant moving to a new location. Except
as set forth in the previous sentence, any award for such taking shall be the
property of Landlord.
25.4.    If, upon any taking of the nature described in this Article, this Lease
continues in effect, then Landlord shall promptly proceed to restore the
Affected Areas to substantially their same condition prior to such partial
taking. To the extent such restoration is infeasible, as determined by Landlord
in its sole but reasonable discretion, the Rent shall be decreased
proportionately to reflect the loss of any portion of the Premises no longer
available to Tenant.
25.5.    This Article sets forth the terms and conditions upon which this Lease
may terminate in the event of any damage or destruction. Accordingly, the
parties hereby waive the provisions of California Code of Civil Procedure
Section 1265.130 (and any successor statutes permitting the parties to terminate
this Lease as a result of any damage or destruction).

SMRH:418641349.9
41
 
 
 
0100-922173




--------------------------------------------------------------------------------



25.Surrender.
26.1.    At least thirty (30) days prior to Tenant’s surrender of possession of
any part of the Premises, Tenant shall provide Landlord with a facility
decommissioning and Hazardous Materials closure plan for the Premises (“Exit
Survey”) prepared by an independent third party state-certified professional
with appropriate expertise, which Exit Survey must be reasonably acceptable to
Landlord. The Exit Survey shall comply with the American National Standards
Institute’s Laboratory Decommissioning guidelines (ANSI/AIHA Z9.11-2008) or any
successor standards published by ANSI or any successor organization (or, if ANSI
and its successors no longer exist, a similar entity publishing similar
standards). In addition, at least ten (10) days prior to Tenant’s surrender of
possession of any part of the Premises, Tenant shall (a) provide Landlord with
written evidence of all appropriate governmental releases obtained by Tenant in
accordance with Applicable Laws, including laws pertaining to the surrender of
the Premises, (b) place Laboratory Equipment Decontamination Forms on all
decommissioned equipment to assure safe occupancy by future users and
(c) conduct a site inspection with Landlord. Tenant shall surrender the Premises
in compliance with the terms and conditions of Article 21 of this Lease
including, without limitation, with Hazardous Materials which are the
responsibility of Tenant under this Lease remediated in the manner required
thereunder. In addition, Tenant agrees to remain responsible after the surrender
of the Premises for the remediation of any recognized environmental conditions
set forth in the Exit Survey and comply with any recommendations set forth in
the Exit Survey to the extent such conditions were caused by Tenant or the
Tenant Parties or are otherwise the responsibility of Tenant pursuant to this
Lease. Tenant’s obligations under this Section shall survive the expiration or
earlier termination of the Lease. Notwithstanding anything to the contrary
contained in this Lease, in no event shall Tenant have any obligation to remove
any (i) improvements or alterations from the Premises that were in existence as
of the Execution Date or (ii) any Tenant Improvements.
26.2.    No surrender of possession of any part of the Premises shall release
Tenant from any of its obligations hereunder, unless such surrender is accepted
in writing by Landlord.
26.3.    The voluntary or other surrender of this Lease by Tenant shall not
effect a merger with Landlord’s fee title or leasehold interest in the Premises,
the Building, the Property or the Project, unless Landlord consents in writing,
and shall, at Landlord’s option, operate as an assignment to Landlord of any or
all subleases.
26.4.    The voluntary or other surrender of any ground or other underlying
lease that now exists or may hereafter be executed affecting the Building or the
Project, or a mutual cancellation thereof or of Landlord’s interest therein by
Landlord and its lessor shall not effect a merger with Landlord’s fee title or
leasehold interest in the Premises, the Building or the Property and shall, at
the option of the successor to Landlord’s interest in the Building or the
Project, as applicable, operate as an assignment of this Lease.
26.Holding Over.
27.1.    If, with Landlord’s prior written consent, Tenant holds possession of
all or any part of the Premises after the Term, Tenant shall become a tenant
from month to month after the expiration or earlier termination of the Term, and
in such case Tenant shall continue to pay (a) Base Rent in

SMRH:418641349.9
42
 
 
 
0100-922173




--------------------------------------------------------------------------------



accordance with Article 7 and (b) any amounts for which Tenant would otherwise
be liable under this Lease if the Lease were still in effect, including payments
for Tenant’s Share of Operating Expenses. Any such month-to-month tenancy shall
be subject to every other term, covenant and agreement contained herein.
27.2.    Notwithstanding the foregoing, if Tenant remains in possession of the
Premises after the expiration or earlier termination of the Term without
Landlord’s prior written consent, (a) Tenant shall become a tenant at sufferance
subject to the terms and conditions of this Lease, except that the monthly rent
shall be equal to one hundred fifty percent (150%) of the Rent in effect during
the last thirty (30) days of the Term, and (b) Tenant shall be liable to
Landlord for any and all damages suffered by Landlord as a result of such
holdover, including any lost rent or consequential, special and indirect damages
(in each case, regardless of whether such damages are foreseeable).
27.3.    Acceptance by Landlord of Rent after the expiration or earlier
termination of the Term shall not result in an extension, renewal or
reinstatement of this Lease.
27.4.    The foregoing provisions of this Article are in addition to and do not
affect Landlord’s right of reentry or any other rights of Landlord hereunder or
as otherwise provided by Applicable Laws.
27.5.    The provisions of this Article shall survive the expiration or earlier
termination of this Lease.
27.Indemnification and Exculpation.
28.1.    Tenant agrees to indemnify, reimburse, save, defend (at Landlord’s
option and with counsel reasonably acceptable to Landlord) and hold the Landlord
Indemnitees harmless from and against any and all Claims of any kind or nature,
real or alleged, arising from injury to or death of any person or damage to any
property occurring within or about the Premises, the Building, the Property or
the Project, arising directly or indirectly out of (a) the presence at or use or
occupancy of the Premises or the Project by a Tenant Party, (b) an act or
omission on the part of any Tenant Party, (c) a breach or default by Tenant in
the performance of any of its obligations hereunder or (d) injury to or death of
persons or damage to or loss of any property, real or alleged, arising from the
serving of alcoholic beverages at the Premises or Project, including liability
under any dram shop law, host liquor law or similar Applicable Law, except to
the extent directly caused by Landlord’s negligence or willful misconduct.
Tenant’s obligations under this Section shall not be affected, reduced or
limited by any limitation on the amount or type of damages, compensation or
benefits payable by or for Tenant under workers’ compensation acts, disability
benefit acts, employee benefit acts or similar legislation. Tenant’s obligations
under this Section shall survive the expiration or earlier termination of this
Lease.
28.2.    Notwithstanding anything in this Lease to the contrary, Landlord shall
not be liable to Tenant for and Tenant assumes all risk of (a) damage or losses
caused by fire, electrical malfunction, gas explosion or water damage of any
type (including broken water lines, malfunctioning fire sprinkler systems, roof
leaks or stoppages of lines), unless any such loss is due to Landlord’s grossly
negligent or Landlord’s willful disregard of written notice by Tenant of need

SMRH:418641349.9
43
 
 
 
0100-922173




--------------------------------------------------------------------------------



for a repair that Landlord is responsible to make for an unreasonable period of
time, and (b) damage to personal property or scientific research, including loss
of records kept by Tenant within the Premises (in each case, regardless of
whether such damages are foreseeable). Tenant further waives any claim for
injury to Tenant’s business or loss of income relating to any such damage or
destruction of personal property as described in this Section. Notwithstanding
anything in the foregoing or this Lease to the contrary, except (x) as otherwise
provided herein, (y) as may be provided by Applicable Laws or (z) in the event
of Tenant’s breach of Article 21 or Section 26.1, in no event shall Landlord or
Tenant be liable to the other for any consequential, special or indirect damages
arising out of this Lease (provided that this Subsection 28.2(z) shall not limit
Tenant’s liability for Base Rent or Additional Rent pursuant to this Lease).
28.3.    Landlord shall not be liable for any damages arising from any act,
omission or neglect of any other tenant in the Building or the Project, or of
any other third party.
28.4.    Tenant acknowledges that security devices and services, if any, while
intended to deter crime, may not in given instances prevent theft or other
criminal acts. Landlord shall not be liable for injuries or losses caused by
criminal acts of third parties, and Tenant assumes the risk that any security
device or service may malfunction or otherwise be circumvented by a criminal. If
Tenant desires protection against such criminal acts, then Tenant shall, at
Tenant’s sole cost and expense, obtain appropriate insurance coverage.
28.5.    The provisions of this Article shall survive the expiration or earlier
termination of this Lease.
28.Assignment or Subletting.
29.1.    Except as hereinafter expressly permitted, Tenant shall not, either
voluntarily or by operation of Applicable Laws, directly or indirectly sell,
hypothecate, assign, pledge, encumber or otherwise transfer this Lease or sublet
the Premises (each, a “Transfer”), without Landlord’s prior written consent,
which consent shall not be unreasonably withheld, conditioned or delayed.
Notwithstanding the foregoing, Tenant shall have the right to Transfer without
Landlord’s prior written consent the Premises or any part thereof to (a) any
person or entity that as of the date of determination and at all times
thereafter directly, or indirectly through one or more intermediaries, controls,
is controlled by or is under common control with Tenant, (b) the surviving
corporation or other entity in a merger, consolidation, reorganization or
initial public offering in which Tenant is involved; or (c) bona fide purchaser
of all or substantially all of the stock, membership interests or partnership
interests (as applicable) and assets of Tenant ((a), (b) and (c), each, a
“Tenant’s Affiliate”), provided that Tenant shall notify Landlord in writing at
least ten (10) days prior to the effectiveness of such Transfer to Tenant’s
Affiliate (an “Exempt Transfer”) (in which case, Landlord shall comply (during
the period of time prior to the effective date of the Exempt Transfer) with any
reasonable and appropriate confidentiality requirements with respect to such
notification as may be requested in writing by Tenant) and otherwise comply with
the requirements of this Lease regarding such Transfer; and provided, further,
that the person or entity that constitutes Tenant after the consummation of the
Exempt Transfer has a net worth that is equal to or greater than Tenant’s net
worth as of the Execution Date. For purposes of Exempt Transfers, “control”
requires both (m) owning (directly or indirectly) more than fifty percent (50%)
of the stock or other equity interests

SMRH:418641349.9
44
 
 
 
0100-922173




--------------------------------------------------------------------------------



of another person and (n) possessing, directly or indirectly, the power to
direct or cause the direction of the management and policies of such person. In
no event shall Tenant perform a Transfer to or with an entity that is a tenant
at the Project or that is in discussions or negotiations with Landlord or an
affiliate of Landlord to lease premises at the Project or a property owned by
Landlord or an affiliate of Landlord. Notwithstanding the foregoing, in the
event of an assignment to any Tenant’s Affiliate under clause (b) above, a
subsequent sale or transfer of stock resulting in a change in voting control, or
any other transaction(s) having the overall effect that such entity ceases to be
Tenant’s Affiliate, which sale or transaction is made primarily to enable Tenant
to transfer its interest in this Lease to the transferee without Landlord’s
consent (and not for an independent business reason), shall be treated as if
such sale or transfer or transaction(s) were, for all purposes, an assignment of
this Lease governed by the provisions of this Article and shall not be
considered an Exempt Transfer hereunder.
29.2.    In the event Tenant desires to effect a Transfer, then, at least thirty
(30) but not more than ninety (90) days prior to the date when Tenant desires
the Transfer to be effective (the “Transfer Date”), Tenant shall provide written
notice to Landlord (the “Transfer Notice”) containing information (including
references) concerning the character of the proposed transferee, assignee or
sublessee; the Transfer Date; the most recent unconsolidated financial
statements of Tenant and of the proposed transferee, assignee or sublessee
satisfying the requirements of Section 40.2 (“Required Financials”); any
ownership or commercial relationship between Tenant and the proposed transferee,
assignee or sublessee; and the consideration and all other material terms and
conditions of the proposed Transfer, all in such detail as Landlord shall
reasonably require.
29.3.    Landlord, in determining whether consent should be given to a proposed
Transfer, may give consideration to (a) the financial strength of Tenant and of
such transferee, assignee or sublessee (notwithstanding Tenant remaining liable
for Tenant’s performance), (b) any change in use that such transferee, assignee
or sublessee proposes to make in the use of the Premises and (c) Landlord’s
desire to exercise its rights under Section 29.7 to cancel this Lease. In no
event shall Landlord be deemed to be unreasonable for declining to consent to a
Transfer to a transferee, assignee or sublessee of poor reputation, lacking
financial qualifications or seeking a change in the Permitted Use, or
jeopardizing directly or indirectly the status of Landlord or any of Landlord’s
affiliates as a Real Estate Investment Trust under the Internal Revenue Code of
1986 (as the same may be amended from time to time, the “Revenue Code”).
Notwithstanding anything contained in this Lease to the contrary, (w) no
Transfer shall be consummated on any basis such that the rental or other amounts
to be paid by the occupant, assignee, manager or other transferee thereunder
would be based, in whole or in part, on the income or profits derived by the
business activities of such occupant, assignee, manager or other transferee; (x)
Tenant shall not furnish or render any services to an occupant, assignee,
manager or other transferee with respect to whom transfer consideration is
required to be paid, or manage or operate the Premises or any capital additions
so transferred, with respect to which transfer consideration is being paid; (y)
Tenant shall not consummate a Transfer with any person in which Landlord owns an
interest, directly or indirectly (by applying constructive ownership rules set
forth in Section 856(d)(5) of the Revenue Code); and (z) Tenant shall not
consummate a Transfer with any person or in any manner that could cause any
portion of the amounts received by Landlord pursuant to this Lease or any
sublease, license or other arrangement for the right to use, occupy or possess
any portion of the Premises to fail to qualify as “rents from real

SMRH:418641349.9
45
 
 
 
0100-922173




--------------------------------------------------------------------------------



property” within the meaning of Section 856(d) of the Revenue Code, or any
similar or successor provision thereto or which could cause any other income of
Landlord to fail to qualify as income described in Section 856(c)(2) of the
Revenue Code.
29.4.    The following are conditions precedent to a Transfer or to Landlord
considering a request by Tenant to a Transfer:
(a)    Tenant shall remain fully liable under this Lease during the unexpired
Term. Tenant agrees that it shall not be (and shall not be deemed to be) a
guarantor or surety of this Lease, however, and waives its right to claim that
is it is a guarantor or surety or to raise in any legal proceeding any guarantor
or surety defenses permitted by this Lease or by Applicable Laws;
(b)    If Tenant or the proposed transferee, assignee or sublessee does not or
cannot deliver the Required Financials, then Landlord may elect to have either
Tenant’s ultimate parent company or the proposed transferee’s, assignee’s or
sublessee’s ultimate parent company provide a guaranty of the applicable
entity’s obligations under this Lease, in a form acceptable to Landlord, which
guaranty shall be executed and delivered to Landlord by the applicable guarantor
prior to the Transfer Date;
(c)    In the case of an Exempt Transfer, Tenant shall provide Landlord with
evidence reasonably satisfactory to Landlord that the Transfer qualifies as an
Exempt Transfer;
(d)    Tenant shall provide Landlord with evidence reasonably satisfactory to
Landlord that the value of Landlord’s interest under this Lease shall not be
diminished or reduced by the proposed Transfer. Such evidence shall include
evidence respecting the relevant business experience and financial
responsibility and status of the proposed transferee, assignee or sublessee;
(e)    Except in connection with an Exempt Transfer, Tenant shall reimburse
Landlord for Landlord’s actual costs and expenses, including reasonable
attorneys’ fees, charges and disbursements incurred in connection with the
review, processing and documentation of such request (provided that such costs
and expenses do not exceed Two Thousand Five Hundred Dollars ($2,500) in any one
instance);
(f)    Except with respect to an Exempt Transfer, if Tenant’s transfer of rights
or sharing of the Premises provides for the receipt by, on behalf of or on
account of Tenant of any consideration of any kind whatsoever (including a
premium rental for a sublease or lump sum payment for an assignment, but
excluding Tenant’s reasonable costs in marketing and subleasing the Premises) in
excess of the rental and other charges due to Landlord under this Lease, Tenant
shall pay fifty percent (50%) of all of such excess to Landlord, after making
deductions for any reasonable marketing expenses, tenant improvement funds
expended by Tenant, alterations, cash concessions, brokerage commissions,
attorneys’ fees, and free rent actually paid by Tenant. If such consideration
consists of cash paid to Tenant, payment to Landlord shall be made upon receipt
by Tenant of such cash payment;
(g)    The proposed transferee, assignee or sublessee shall agree that, in the
event Landlord gives such proposed transferee, assignee or sublessee notice that
Tenant is in default under

SMRH:418641349.9
46
 
 
 
0100-922173




--------------------------------------------------------------------------------



this Lease, such proposed transferee, assignee or sublessee shall thereafter
make all payments otherwise due Tenant directly to Landlord, which payments
shall be received by Landlord without any liability being incurred by Landlord,
except to credit such payment against those due by Tenant under this Lease, and
any such proposed transferee, assignee or sublessee shall agree to attorn to
Landlord or its successors and assigns should this Lease be terminated for any
reason; provided, however, that in no event shall Landlord or its Lenders,
successors or assigns be obligated to accept such attornment;
(h)    Landlord’s consent to any such Transfer shall be effected on Landlord’s
forms;
(i)    Tenant shall not then be in default hereunder in any respect;
(j)    Such proposed transferee, assignee or sublessee’s use of the Premises
shall be the same as the Permitted Use;
(k)    Landlord shall not be bound by any provision of any agreement pertaining
to the Transfer, except for Landlord’s written consent to the same;
(l)    Tenant shall pay all transfer and other taxes (including interest and
penalties) assessed or payable for any Transfer;
(m)    Landlord’s consent (or waiver of its rights) for any Transfer shall not
waive Landlord’s right to consent or refuse consent to any later Transfer;
(n)    Tenant shall deliver to Landlord one executed copy of any and all written
instruments evidencing or relating to the Transfer; and
(o)    Tenant shall deliver to Landlord a list of Hazardous Materials (as
defined below), certified by the proposed transferee, assignee or sublessee to
be true and correct, that the proposed transferee, assignee or sublessee intends
to use or store in the Premises. Additionally, Tenant shall deliver to Landlord,
on or before the date any proposed transferee, assignee or sublessee takes
occupancy of the Premises, all of the items relating to Hazardous Materials of
such proposed transferee, assignee or sublessee as described in Section 21.2.
29.5.    Any Transfer that is not in compliance with the provisions of this
Article or with respect to which Tenant does not fulfill its obligations
pursuant to this Article shall be void and shall, at the option of Landlord,
terminate this Lease.
29.6.    Notwithstanding any Transfer, Tenant shall remain fully and primarily
liable for the payment of all Rent and other sums due or to become due
hereunder, and for the full performance of all other terms, conditions and
covenants to be kept and performed by Tenant. The acceptance of Rent or any
other sum due hereunder, or the acceptance of performance of any other term,
covenant or condition thereof, from any person or entity other than Tenant shall
not be deemed a waiver of any of the provisions of this Lease or a consent to
any Transfer.

SMRH:418641349.9
47
 
 
 
0100-922173




--------------------------------------------------------------------------------



29.7.    If Tenant delivers to Landlord a Transfer Notice indicating a desire to
transfer this Lease to a proposed transferee, assignee or sublessee other than
pursuant to an Exempt Transfer, then Landlord shall have the option, exercisable
by giving notice to Tenant at any time within ten (10) days after Landlord’s
receipt of such Transfer Notice, to terminate this Lease as of the date
specified in the Transfer Notice as the Transfer Date, except for those
provisions that, by their express terms, survive the expiration or earlier
termination hereof. If Landlord exercises such option, then Tenant shall have
the right to withdraw such Transfer Notice by delivering to Landlord written
notice of such election within five (5) days after Landlord’s delivery of notice
electing to exercise Landlord’s option to terminate this Lease. In the event
Tenant withdraws the Transfer Notice as provided in this Section, this Lease
shall continue in full force and effect. No failure of Landlord to exercise its
option to terminate this Lease shall be deemed to be Landlord’s consent to a
proposed Transfer.
29.8.    If Tenant sublets the Premises or any portion thereof, Tenant hereby
immediately and irrevocably assigns to Landlord, as security for Tenant’s
obligations under this Lease, all rent from any such subletting, and appoints
Landlord as assignee and attorney-in-fact for Tenant, and Landlord (or a
receiver for Tenant appointed on Landlord’s application) may collect such rent
and apply it toward Tenant’s obligations under this Lease; provided that, until
the occurrence of a Default (as defined below) by Tenant, Tenant shall have the
right to collect such rent.
29.Subordination and Attornment.
30.1.    This Lease shall be subject and subordinate to the lien of any
mortgage, deed of trust, or lease in which Landlord is tenant now or hereafter
in force against the Building or the Project and to all advances made or
hereafter to be made upon the security thereof without the necessity of the
execution and delivery of any further instruments on the part of Tenant to
effectuate such subordination, provided the subordination of this Lease to a
ground lease or instrument of security is subject to Tenant’s receipt of either
(a) a nondisturbance and attornment agreement substantially in the form attached
as Exhibit H hereto or (b) a commercially reasonable nondisturbance and
attornment agreement.
30.2.    Notwithstanding the foregoing, Tenant shall execute and deliver upon
demand such further commercially reasonable instrument or instruments evidencing
such subordination of this Lease to the lien of any such mortgage or mortgages
or deeds of trust or lease in which Landlord is tenant as may be required by
Landlord. If any such mortgagee, beneficiary or landlord under a lease wherein
Landlord is tenant (each, a “Mortgagee”) so elects, however, this Lease shall be
deemed prior in lien to any such lease, mortgage, or deed of trust upon or
including the Premises regardless of date and Tenant shall execute a statement
in writing to such effect at Landlord’s request. If Tenant fails to execute any
document required from Tenant under this Section within fifteen (15) business
days after written request therefor, such failure shall be deemed to be a
Default under this Lease.
30.3.    Upon written request of Landlord and opportunity for Tenant to review,
Tenant agrees to execute any Lease amendments not materially altering the terms
of this Lease, if required by a mortgagee or beneficiary of a deed of trust
encumbering real property of which the Premises

SMRH:418641349.9
48
 
 
 
0100-922173




--------------------------------------------------------------------------------



constitute a part incident to the financing of the real property of which the
Premises constitute a part.
30.4.    In the event any proceedings are brought for foreclosure, or in the
event of the exercise of the power of sale under any mortgage or deed of trust
made by Landlord covering the Premises, Tenant shall at the election of the
purchaser at such foreclosure or sale attorn to the purchaser upon any such
foreclosure or sale and recognize such purchaser as Landlord under this Lease.
30.5.    As of the Execution Date, there is no current Mortgagee with respect to
the Property.
30.Defaults and Remedies.
31.1.    Late payment by Tenant to Landlord of Rent and other sums due shall
cause Landlord to incur costs not contemplated by this Lease, the exact amount
of which shall be extremely difficult and impracticable to ascertain. Such costs
include processing and accounting charges and late charges that may be imposed
on Landlord by the terms of any mortgage or trust deed covering the Premises.
Therefore, if any installment of Rent due from Tenant is not received by
Landlord within five (5) business days after the date such payment is due,
Tenant shall pay to Landlord (a) an additional sum of five percent (5%) of the
overdue Rent as a late charge plus (b) interest at an annual rate (the “Default
Rate”) equal to the lesser of (a) twelve percent (12%) and (b) the highest rate
permitted by Applicable Laws. The parties agree that this late charge represents
a fair and reasonable estimate of the costs that Landlord shall incur by reason
of late payment by Tenant and shall be payable as Additional Rent to Landlord
due with the next installment of Rent or within five (5) business days after
Landlord’s demand, whichever is earlier. Landlord’s acceptance of any Additional
Rent (including a late charge or any other amount hereunder) shall not be deemed
an extension of the date that Rent is due or prevent Landlord from pursuing any
other rights or remedies under this Lease, at law or in equity.
31.2.    No payment by Tenant or receipt by Landlord of a lesser amount than the
Rent payment herein stipulated shall be deemed to be other than on account of
the Rent, nor shall any endorsement or statement on any check or any letter
accompanying any check or payment as Rent be deemed an accord and satisfaction,
and Landlord may accept such check or payment without prejudice to Landlord’s
right to recover the balance of such Rent or pursue any other remedy provided in
this Lease or in equity or at law. If a dispute shall arise as to any amount or
sum of money to be paid by Tenant to Landlord hereunder, Tenant shall have the
right to make payment “under protest,” such payment shall not be regarded as a
voluntary payment, and there shall survive the right on the part of Tenant to
institute suit for recovery of the payment paid under protest.
31.3.    If Tenant fails to pay any sum of money required to be paid by it
hereunder or perform any other act on its part to be performed hereunder, in
each case within the applicable cure period (if any) described in Section 31.4,
then Landlord may (but shall not be obligated to), without waiving or releasing
Tenant from any obligations of Tenant, make such payment or perform such act;
provided that such failure by Tenant unreasonably interfered with the use of the
Building or the Project by any other tenant or with the efficient operation of
the Building or the Project, or resulted or could have resulted in a violation
of Applicable Laws or the cancellation of an insurance policy maintained by
Landlord. Notwithstanding the foregoing, in the event of an emergency, Landlord
shall have

SMRH:418641349.9
49
 
 
 
0100-922173




--------------------------------------------------------------------------------



the right to enter the Premises and act in accordance with its rights as
provided elsewhere in this Lease. In addition to the late charge described in
Section 31.1, Tenant shall pay to Landlord as Additional Rent all sums so paid
or incurred by Landlord, together with interest at the Default Rate, computed
from the date such sums were paid or incurred.
31.4.    The occurrence of any one or more of the following events shall
constitute a “Default” hereunder by Tenant:
(a)    Tenant abandons the Premises;
(b)    Tenant fails to make any payment of Rent, as and when due, or to satisfy
its obligations under Article 19, where such failure shall continue for a period
of five (5) days after written notice thereof from Landlord to Tenant;
(c)    Tenant fails to observe or perform any obligation or covenant contained
herein (other than described in Subsections 31.4(a) and 31.4(b)) to be performed
by Tenant, where such failure continues for a period of fifteen (15) days after
written notice thereof from Landlord to Tenant; provided that, if the nature of
Tenant’s default is such that it reasonably requires more than fifteen (15) days
to cure, Tenant shall not be deemed to be in Default if Tenant commences such
cure within such fifteen (15) day period and thereafter diligently prosecute the
same to completion; and provided, further, that such cure is completed no later
than ninety (90) days after Tenant’s receipt of written notice from Landlord;
(d)    Tenant makes an assignment for the benefit of creditors;
(e)    A receiver, trustee or custodian is appointed to or does take title,
possession or control of all or substantially all of Tenant’s assets;
(f)    Tenant files a voluntary petition under the United States Bankruptcy Code
or any successor statute (as the same may be amended from time to time, the
“Bankruptcy Code”) or an order for relief is entered against Tenant pursuant to
a voluntary or involuntary proceeding commenced under any chapter of the
Bankruptcy Code;
(g)    Any involuntary petition is filed against Tenant under any chapter of the
Bankruptcy Code and is not dismissed within one hundred twenty (120) days;
(h)    A default by Tenant exists under the 10255 Lease, after the expiration of
any applicable notice and cure periods;
(i)    Tenant fails to deliver an estoppel certificate in accordance with
Article 20;
(j)    Tenant fails to execute and deliver any document required from Tenant
under Section 30.2 within fifteen (15) business days after written request
therefor; or
(k)    Tenant’s interest in this Lease is attached, executed upon or otherwise
judicially seized and such action is not released within one hundred twenty
(120) days of the action.

SMRH:418641349.9
50
 
 
 
0100-922173




--------------------------------------------------------------------------------



Notices given under this Section shall specify the alleged default and shall
demand that Tenant perform the provisions of this Lease or pay the Rent that is
in arrears, as the case may be, within the applicable period of time, or quit
the Premises. No such notice shall be deemed a forfeiture or a termination of
this Lease unless Landlord elects otherwise in such notice.
31.5.    In the event of a Default by Tenant, and at any time thereafter, with
or without notice or demand and without limiting Landlord in the exercise of any
right or remedy that Landlord may have, Landlord has the right to do any or all
of the following:
(a)    Halt any Tenant Improvements and Alterations and order Tenant’s
contractors, subcontractors, consultants, designers and material suppliers to
stop work;
(b)    Terminate Tenant’s right to possession of the Premises by written notice
to Tenant or by any lawful means, in which case Tenant shall immediately
surrender possession of the Premises to Landlord. In such event, Landlord shall
have the immediate right to re-enter and remove all persons and property, and
such property may be removed and stored in a public warehouse or elsewhere at
the cost and for the account of Tenant, all without service of notice or resort
to legal process and without being deemed guilty of trespass or becoming liable
for any loss or damage that may be occasioned thereby; and
(c)    Terminate this Lease, in which event Tenant shall immediately surrender
possession of the Premises to Landlord. In such event, Landlord shall have the
immediate right to re-enter and remove all persons and property, and such
property may be removed and stored in a public warehouse or elsewhere at the
cost and for the account of Tenant, all without service of notice or resort to
legal process and without being deemed guilty of trespass or becoming liable for
any loss or damage that may be occasioned thereby. In the event that Landlord
shall elect to so terminate this Lease, then Landlord shall be entitled to
recover from Tenant all damages incurred by Landlord by reason of Tenant’s
default, including:
(i)    The sum of:
A.    The worth at the time of award of any unpaid Rent that had accrued at the
time of such termination; plus
B.    The worth at the time of award of the amount by which the unpaid Rent that
would have accrued during the period commencing with termination of the Lease
and ending at the time of award exceeds that portion of the loss of Landlord’s
rental income from the Premises that Tenant proves to Landlord’s reasonable
satisfaction could have been reasonably avoided; plus
C.    The worth at the time of award of the amount by which the unpaid Rent for
the balance of the Term after the time of award exceeds that portion of the loss
of Landlord’s rental income from the Premises that Tenant proves to Landlord’s
reasonable satisfaction could have been reasonably avoided; plus

SMRH:418641349.9
51
 
 
 
0100-922173




--------------------------------------------------------------------------------



D.    Any other amount necessary to compensate Landlord for all the detriment
caused by Tenant’s failure to perform its obligations under this Lease or that
in the ordinary course of things would be likely to result therefrom, including
the cost of restoring the Premises to the condition required under the terms of
this Lease, including any rent payments not otherwise chargeable to Tenant
(e.g., during any “free” rent period or rent holiday); plus
E.    At Landlord’s election, such other amounts in addition to or in lieu of
the foregoing as may be permitted from time to time by Applicable Laws; or
(ii)    At Landlord’s election, as minimum liquidated damages in addition to any
(A) amounts paid or payable to Landlord pursuant to Subsection 31.5(c)(i)(A)
prior to such election and (B) costs of restoring the Premises to the condition
required under the terms of this Lease, an amount (the “Election Amount”) equal
to either (Y) the positive difference (if any, and measured at the time of such
termination) between (1) the then-present value of the total Rent and other
benefits that would have accrued to Landlord under this Lease for the remainder
of the Term if Tenant had fully complied with the Lease minus (2) the
then-present cash rental value of the Premises as determined by Landlord for
what would be the then-unexpired Term if the Lease remained in effect, computed
using the discount rate of the Federal Reserve Bank of San Francisco at the time
of the award plus one (1) percentage point (the “Discount Rate“) or (Z) twelve
(12) months (or such lesser number of months as may then be remaining in the
Term) of Base Rent and Additional Rent at the rate last payable by Tenant
pursuant to this Lease, in either case as Landlord specifies in such election.
Landlord and Tenant agree that the Election Amount represents a reasonable
forecast of the minimum damages expected to occur in the event of a breach,
taking into account the uncertainty, time and cost of determining elements
relevant to actual damages, such as fair market rent, time and costs that may be
required to re-lease the Premises, and other factors; and that the Election
Amount is not a penalty.
As used in Subsections 31.5(c)(i)(A) and 31.5(c)(i)(B), “worth at the time of
award” shall be computed by allowing interest at the Default Rate. As used in
Subsection 31.5(c)(i)(C), the “worth at the time of the award” shall be computed
by taking the present value of such amount, using the Discount Rate.
31.6.    In addition to any other remedies available to Landlord at law or in
equity and under this Lease, Landlord shall have the remedy described in
California Civil Code Section 1951.4 and may continue this Lease in effect after
Tenant’s Default and abandonment and recover Rent as it becomes due, provided
Tenant has the right to sublet or assign, subject only to reasonable
limitations. In addition, Landlord shall not be liable in any way whatsoever for
its failure or refusal to relet the Premises. For purposes of this Section, the
following acts by Landlord will not constitute the termination of Tenant’s right
to possession of the Premises:
(a)    Acts of maintenance or preservation or efforts to relet the Premises,
including alterations, remodeling, redecorating, repairs, replacements or
painting as Landlord shall consider advisable for the purpose of reletting the
Premises or any part thereof; or
(b)    The appointment of a receiver upon the initiative of Landlord to protect
Landlord’s interest under this Lease or in the Premises.

SMRH:418641349.9
52
 
 
 
0100-922173




--------------------------------------------------------------------------------



Notwithstanding the foregoing, in the event of a Default by Tenant, Landlord may
elect at any time to terminate this Lease and to recover damages to which
Landlord is entitled.
31.7.    If Landlord does not elect to terminate this Lease as provided in
Section 31.5, then Landlord may, from time to time, recover all Rent as it
becomes due under this Lease. At any time thereafter, Landlord may elect to
terminate this Lease and to recover damages to which Landlord is entitled.
31.8.    In the event Landlord elects to terminate this Lease and relet the
Premises, Landlord may execute any new lease in its own name. Tenant hereunder
shall have no right or authority whatsoever to collect any Rent from such
tenant. The proceeds of any such reletting shall be applied as follows:
(a)    First, to the payment of any indebtedness other than Rent due hereunder
from Tenant to Landlord, including storage charges or brokerage commissions
owing from Tenant to Landlord as the result of such reletting;
(b)    Second, to the payment of the costs and expenses of reletting the
Premises, including (i) alterations and repairs that Landlord deems reasonably
necessary and advisable and (ii) reasonable attorneys’ fees, charges and
disbursements incurred by Landlord in connection with the retaking of the
Premises and such reletting;
(c)    Third, to the payment of Rent and other charges due and unpaid hereunder;
and
(d)    Fourth, to the payment of future Rent and other damages payable by Tenant
under this Lease.
31.9.    All of Landlord’s rights, options and remedies hereunder shall be
construed and held to be nonexclusive and cumulative. Landlord shall have the
right to pursue any one or all of such remedies, or any other remedy or relief
that may be provided by Applicable Laws, whether or not stated in this Lease. No
waiver of any default of Tenant hereunder shall be implied from any acceptance
by Landlord of any Rent or other payments due hereunder or any omission by
Landlord to take any action on account of such default if such default persists
or is repeated, and no express waiver shall affect defaults other than as
specified in such waiver. Notwithstanding any provision of this Lease to the
contrary, in no event shall Landlord be required to mitigate its damages with
respect to any default by Tenant. Any obligation imposed by Applicable Law upon
Landlord to relet the Premises after any termination of this Lease shall be
subject to the reasonable requirements of Landlord to (a) lease to high quality
tenants on such terms as Landlord may from time to time deem appropriate in its
discretion and (b) develop the Project in a harmonious manner with a mix of
uses, tenants, floor areas, terms of tenancies, etc., as determined by Landlord.
Landlord shall not be obligated to relet the Premises to any party to whom
Landlord or an affiliate of Landlord may desire to lease other available space
in the Project or at another property owned by Landlord or an affiliate of
Landlord.

SMRH:418641349.9
53
 
 
 
0100-922173




--------------------------------------------------------------------------------



31.10.    Landlord’s termination of (a) this Lease or (b) Tenant’s right to
possession of the Premises shall not relieve Tenant of any liability to Landlord
that has previously accrued or that shall arise based upon events that occurred
prior to the later to occur of (y) the date of Lease termination and (z) the
date Tenant surrenders possession of the Premises.
31.11.    To the extent permitted by Applicable Laws, Tenant waives any and all
rights of redemption granted by or under any present or future Applicable Laws
if Tenant is evicted or dispossessed for any cause, or if Landlord obtains
possession of the Premises due to Tenant’s default hereunder or otherwise.
31.12.    Landlord shall not be in default or liable for damages under this
Lease unless Landlord fails to perform obligations required of Landlord within a
reasonable time, but in no event shall such failure continue for more than
thirty (30) days after written notice from Tenant specifying the nature of
Landlord’s failure; provided, however, that if the nature of Landlord’s
obligation is such that more than thirty (30) days are required for its
performance, then Landlord shall not be in default if Landlord commences
performance within such thirty (30) day period and thereafter diligently
prosecutes the same to completion. In no event shall Tenant have the right to
terminate or cancel this Lease or to withhold or abate rent or to set off any
Claims against Rent as a result of any default or breach by Landlord of any of
its covenants, obligations, representations, warranties or promises hereunder,
except as may otherwise be expressly set forth in this Lease.
31.13.    In the event of any default by Landlord, Tenant shall give notice by
registered or certified mail to any (a) beneficiary of a deed of trust or
(b) mortgagee under a mortgage covering the Premises, the Building or the
Project and to any landlord of any lease of land upon or within which the
Premises, the Building or the Project is located, and shall offer such
beneficiary, mortgagee or landlord a reasonable opportunity to cure the default,
including time to obtain possession of the Building or the Project by power of
sale or a judicial action if such should prove necessary to effect a cure;
provided that Landlord shall furnish to Tenant in writing, upon written request
by Tenant, the names and addresses of all such persons who are to receive such
notices.
31.Bankruptcy. In the event a debtor, trustee or debtor in possession under the
Bankruptcy Code, or another person with similar rights, duties and powers under
any other Applicable Laws, proposes to cure any default under this Lease or to
assume or assign this Lease and is obliged to provide adequate assurance to
Landlord that (a) a default shall be cured, (b) Landlord shall be compensated
for its damages arising from any breach of this Lease and (c) future performance
of Tenant’s obligations under this Lease shall occur, then such adequate
assurances shall include any or all of the following, as designated by Landlord
in its sole and absolute discretion:
32.1.    Those acts specified in the Bankruptcy Code or other Applicable Laws as
included within the meaning of “adequate assurance,” even if this Lease does not
concern a shopping center or other facility described in such Applicable Laws;
32.2.    A prompt cash payment to compensate Landlord for any monetary defaults
or actual damages arising directly from a breach of this Lease;

SMRH:418641349.9
54
 
 
 
0100-922173




--------------------------------------------------------------------------------



32.3.    A cash deposit in an amount at least equal to the then-current amount
of the Security Deposit; or
32.4.    The assumption or assignment of all of Tenant’s interest and
obligations under this Lease.
32.Brokers.
33.1.    Tenant represents and warrants that it has had no dealings with any
real estate broker or agent in connection with the negotiation of this Lease
other than CBRE, Inc. (“Broker”), and that it knows of no other real estate
broker or agent that is or might be entitled to a commission in connection with
this Lease. Landlord shall compensate Broker in relation to this Lease pursuant
to a separate agreement between Landlord and Broker.
33.2.    Tenant represents and warrants that no broker or agent has made any
representation or warranty relied upon by Tenant in Tenant’s decision to enter
into this Lease, other than as contained in this Lease.
33.3.    Tenant acknowledges and agrees that the employment of brokers by
Landlord is for the purpose of solicitation of offers of leases from prospective
tenants and that no authority is granted to any broker to furnish any
representation (written or oral) or warranty from Landlord unless expressly
contained within this Lease. Landlord is executing this Lease in reliance upon
Tenant’s representations, warranties and agreements contained within Sections
33.1 and 33.2.
33.4.    Tenant agrees to indemnify, save, defend (at Landlord’s option and with
counsel reasonably acceptable to Landlord) and hold the Landlord Indemnitees
harmless from any and all cost or liability for compensation claimed by any
broker or agent, other than Broker, employed or engaged by Tenant or claiming to
have been employed or engaged by Tenant. Landlord agrees to indemnify, save,
defend (at Tenant’s option and with counsel reasonably acceptable to Tenant) and
hold the Tenant Indemnitees harmless from any and all cost or liability for
compensation claimed by any broker or agent employed or engaged by Landlord or
claiming to have been employed or engaged by Landlord.
33.Definition of Landlord. With regard to obligations imposed upon Landlord
pursuant to this Lease, the term “Landlord,” as used in this Lease, shall refer
only to Landlord or Landlord’s then-current successor-in-interest. In the event
of any transfer, assignment or conveyance of Landlord’s interest in this Lease
or in Landlord’s fee title to or leasehold interest in the Property, as
applicable, Landlord herein named (and in case of any subsequent transfers or
conveyances, the subsequent Landlord) shall be automatically freed and relieved,
from and after the date of such transfer, assignment or conveyance, from all
liability for the performance of any covenants or obligations contained in this
Lease thereafter to be performed by Landlord and, without further agreement, the
transferee, assignee or conveyee of Landlord’s in this Lease or in Landlord’s
fee title to or leasehold interest in the Property, as applicable, shall be
deemed to have assumed and agreed to observe and perform any and all covenants
and obligations of Landlord hereunder during the tenure of its interest in the
Lease or the Property. Landlord or any subsequent Landlord may transfer its
interest in the Premises or this Lease without Tenant’s consent.

SMRH:418641349.9
55
 
 
 
0100-922173




--------------------------------------------------------------------------------



34.Limitation of Landlord’s Liability.
35.1.    If Landlord is in default under this Lease and, as a consequence,
Tenant recovers a monetary judgment against Landlord, the judgment shall be
satisfied only out of (a) the proceeds of sale received on execution of the
judgment and levy against the right, title and interest of Landlord in the
Building and the Project, (b) rent, issues, profits or other income from such
real property (including any insurance proceeds) receivable by Landlord or
(c) the consideration received by Landlord from the sale, financing, refinancing
or other disposition of all or any part of Landlord’s right, title or interest
in the Building or the Project.
35.2.    Without limiting the provisions of Section 35.1 hereof, neither
Landlord nor any of its affiliates, nor any of their respective partners,
shareholders, directors, officers, employees, members or agents shall be
personally liable for Landlord’s obligations or any deficiency under this Lease,
and service of process shall not be made against any shareholder, director,
officer, employee or agent (other than Landlord’s agent for service of process
on file with the California Secretary of State) of Landlord or any of Landlord’s
affiliates. No partner, shareholder, director, officer, employee, member or
agent of Landlord or any of its affiliates shall be sued or named as a party in
any suit or action, and service of process shall not be made against any partner
or member of Landlord except as may be necessary to secure jurisdiction of the
partnership, joint venture or limited liability company, as applicable. No
partner, shareholder, director, officer, employee, member or agent of Landlord
or any of its affiliates shall be required to answer or otherwise plead to any
service of process, and no judgment shall be taken or writ of execution levied
against any partner, shareholder, director, officer, employee, member or agent
of Landlord or any of its affiliates.
35.3.    Each of the covenants and agreements of this Article shall be
applicable to any covenant or agreement either expressly contained in this Lease
or imposed by Applicable Laws and shall survive the expiration or earlier
termination of this Lease.
35.Joint and Several Obligations. If more than one person or entity executes
this Lease as Tenant, then:
36.1.    Each of them is jointly and severally liable for the keeping, observing
and performing of all of the terms, covenants, conditions, provisions and
agreements of this Lease to be kept, observed or performed by Tenant, and such
terms, covenants, conditions, provisions and agreements shall be binding with
the same force and effect upon each and all of the persons executing this
Agreement as Tenant; and
36.2.    The term “Tenant,” as used in this Lease, shall mean and include each
of them, jointly and severally. The act of, notice from, notice to, refund to,
or signature of any one or more of them with respect to the tenancy under this
Lease, including any renewal, extension, expiration, termination or modification
of this Lease, shall be binding upon each and all of the persons executing this
Lease as Tenant with the same force and effect as if each and all of them had so
acted, so given or received such notice or refund, or so signed.
36.Representations. Tenant guarantees, warrants and represents that (a) Tenant
is duly incorporated or otherwise established or formed and validly existing
under the laws of its state of

SMRH:418641349.9
56
 
 
 
0100-922173




--------------------------------------------------------------------------------



incorporation, establishment or formation, (b) Tenant has and is duly qualified
to do business in the state in which the Property is located, (c) Tenant has
full corporate, partnership, trust, association or other appropriate power and
authority to enter into this Lease and to perform all Tenant’s obligations
hereunder, (d) each person (and all of the persons if more than one signs)
signing this Lease on behalf of Tenant is duly and validly authorized to do so
and (e) neither (i) the execution, delivery or performance of this Lease nor
(ii) the consummation of the transactions contemplated hereby will violate or
conflict with any provision of documents or instruments under which Tenant is
constituted or to which Tenant is a party. In addition, Tenant guarantees,
warrants and represents that none of (x) it, (y) its affiliates or partners nor
(z) to the best of its knowledge, its members, shareholders or other equity
owners or any of their respective employees, officers, directors,
representatives or agents is a person or entity with whom U.S. persons or
entities are restricted from doing business under regulations of the Office of
Foreign Asset Control (“OFAC”) of the Department of the Treasury (including
those named on OFAC’s Specially Designated and Blocked Persons List) or under
any statute, executive order (including the September 24, 2001, Executive Order
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit, or Support Terrorism) or other similar governmental action.
37.Confidentiality. Tenant shall keep the terms and conditions of this Lease and
any information provided to Tenant or its employees, agents or contractors
pursuant to Article 9 confidential and shall not (a) disclose to any third party
any terms or conditions of this Lease or any other Lease-related document
(including subleases, assignments, work letters, construction contracts, letters
of credit, subordination agreements, non-disturbance agreements, brokerage
agreements or estoppels) or (b) provide to any third party an original or copy
of this Lease (or any Lease-related document). Landlord shall not release to any
third party any non-public financial information or non-public information about
Tenant’s ownership structure that Tenant gives Landlord. Notwithstanding the
foregoing, confidential information under this Section may be released by
Landlord or Tenant under the following circumstances: (x) if required by
Applicable Laws (including as required under Applicable Laws due to the fact
that Tenant is a public company, as applicable) or in any judicial proceeding;
provided that the releasing party has given the other party reasonable notice of
such requirement, if feasible, (y) to a party’s attorneys, accountants, brokers
and other bona fide consultants or advisers (with respect to this Lease only);
provided such third parties agree to be bound by this Section or (z) to bona
fide prospective assignees or subtenants of this Lease; provided they agree in
writing to be bound by this Section.
38.Notices. Except as otherwise stated in this Lease, any notice, consent,
demand, invoice, statement or other communication required or permitted to be
given hereunder shall be in writing and shall be given by (a) personal delivery,
(b) overnight delivery with a reputable international overnight delivery
service, such as FedEx, or (c) facsimile or email transmission, so long as such
transmission is followed within one (1) business day by delivery utilizing one
of the methods described in Subsection 39(a) or 39(b). Any such notice, consent,
demand, invoice, statement or other communication shall be deemed delivered (x)
upon receipt, if given in accordance with Subsection 39(a); (y) one business (1)
day after deposit with a reputable international overnight delivery service, if
given if given in accordance with Subsection 39(b); or (z) upon transmission, if
given in accordance with Subsection 39(c). Except as otherwise stated in this
Lease, any notice, consent, demand, invoice, statement or other communication
required or permitted to be given

SMRH:418641349.9
57
 
 
 
0100-922173




--------------------------------------------------------------------------------



pursuant to this Lease shall be addressed to Tenant at the Premises, or to
Landlord or Tenant at the addresses shown in Sections 2.9 and 2.10 or 2.11,
respectively. Either party may, by notice to the other given pursuant to this
Section, specify additional or different addresses for notice purposes.
39.Miscellaneous.
40.1.    Landlord reserves the right to change the name of the Building or the
Project in its sole discretion.
40.2.    To induce Landlord to enter into this Lease, Tenant agrees that it
shall promptly furnish to Landlord, from time to time, upon Landlord's written
request, the most recent year•­ end financial statements reflecting Tenant's
current financial condition audited by a nationally recognized accounting firm,
subject to the provisions of this Section 40.2. Tenant shall, within one hundred
twenty (120) days after the end of Tenant's financial year, furnish Landlord
with a certified copy of Tenant's year-end financial statements for the previous
year audited by a nationally recognized accounting firm. Tenant represents and
warrants that all financial statements, records and information furnished by
Tenant to Landlord in connection with this Lease are true, correct and complete
in all respects. If audited financials are not otherwise prepared, unaudited
financials complying with generally accepted accounting principles and certified
by the chief financial officer of Tenant as true, correct and complete in all
respects shall suffice for purposes of this Section. Notwithstanding the
foregoing, Tenant shall have no obligation to provide financial statements so
long as Tenant is a public company and the financial statements of Tenant are
filed with the Securities Exchange Commission and are available at www.sec.gov
or freeedgar.com or at such other website provided by Tenant.
40.3.    Submission of this instrument for examination or signature by Tenant
does not constitute a reservation of or option for a lease, and shall not be
effective as a lease or otherwise until execution by and delivery to both
Landlord and Tenant.
40.4.    The terms of this Lease are intended by the parties as a final,
complete and exclusive expression of their agreement with respect to the terms
that are included herein, and may not be contradicted or supplemented by
evidence of any other prior or contemporaneous agreement.
40.5.    Landlord may, at its sole cost and expense, but shall not be obligated
to, record a short form or memorandum hereof without Tenant’s consent. Within
ten (10) days after receipt of written request from Landlord, Tenant shall
execute a termination of any short form or memorandum of lease recorded with
respect hereto. If a short form or memorandum of this Lease is requested to be
recorded by Tenant and Landlord consents to such recording, Tenant shall be
responsible for the recording costs and any transfer or other taxes incurred in
connection with such recordation. Neither party shall record this Lease.
40.6.    Where applicable in this Lease, the singular includes the plural and
the masculine or neuter includes the masculine, feminine and neuter. The words
“include,” “includes,” “included” and “including” mean “‘include,’ etc., without
limitation.” The word “shall” is mandatory and the word “may” is permissive. The
section headings of this Lease are not a part of this Lease and shall have no
effect upon the construction or interpretation of any part of this Lease.
Landlord and Tenant

SMRH:418641349.9
58
 
 
 
0100-922173




--------------------------------------------------------------------------------



have each participated in the drafting and negotiation of this Lease, and the
language in all parts of this Lease shall be in all cases construed as a whole
according to its fair meaning and not strictly for or against either Landlord or
Tenant.
40.7.    Except as otherwise expressly set forth in this Lease, each party shall
pay its own costs and expenses incurred in connection with this Lease and such
party’s performance under this Lease; provided that, if either party commences
an action, proceeding, demand, claim, action, cause of action or suit against
the other party arising out of or in connection with this Lease, then the
substantially prevailing party shall be reimbursed by the other party for all
reasonable costs and expenses, including reasonable attorneys’ fees and
expenses, incurred by the substantially prevailing party in such action,
proceeding, demand, claim, action, cause of action or suit, and in any appeal in
connection therewith (regardless of whether the applicable action, proceeding,
demand, claim, action, cause of action, suit or appeal is voluntarily withdrawn
or dismissed).
40.8.    Time is of the essence with respect to the performance of every
provision of this Lease.
40.9.    Each provision of this Lease performable by Tenant shall be deemed both
a covenant and a condition.
40.10.    Notwithstanding anything to the contrary contained in this Lease,
Tenant’s obligations under this Lease are independent and shall not be
conditioned upon performance by Landlord.
40.11.    Whenever consent or approval of either party is required, that party
shall not unreasonably withhold such consent or approval, except as may be
expressly set forth to the contrary.
40.12.    Any provision of this Lease that shall prove to be invalid, void or
illegal shall in no way affect, impair or invalidate any other provision hereof,
and all other provisions of this Lease shall remain in full force and effect and
shall be interpreted as if the invalid, void or illegal provision did not exist.
40.13.    Each of the covenants, conditions and agreements herein contained
shall inure to the benefit of and shall apply to and be binding upon the parties
hereto and their respective heirs; legatees; devisees; executors;
administrators; and permitted successors and assigns. This Lease is for the sole
benefit of the parties and their respective heirs, legatees, devisees,
executors, administrators and permitted successors and assigns, and nothing in
this Lease shall give or be construed to give any other person or entity any
legal or equitable rights. Nothing in this Section shall in any way alter the
provisions of this Lease restricting assignment or subletting.
40.14.    This Lease shall be governed by, construed and enforced in accordance
with the laws of the state in which the Premises are located, without regard to
such state’s conflict of law principles.
40.15.    Tenant guarantees, warrants and represents that the individual or
individuals signing this Lease have the power, authority and legal capacity to
sign this Lease on behalf of and to bind

SMRH:418641349.9
59
 
 
 
0100-922173




--------------------------------------------------------------------------------



all entities, corporations, partnerships, limited liability companies, joint
venturers or other organizations and entities on whose behalf such individual or
individuals have signed.
40.16.    This Lease may be executed in one or more counterparts, each of which,
when taken together, shall constitute one and the same document.
40.17.    No provision of this Lease may be modified, amended or supplemented
except by an agreement in writing signed by Landlord and Tenant.
40.18.    No waiver of any term, covenant or condition of this Lease shall be
binding upon Landlord unless executed in writing by Landlord. The waiver by
Landlord of any breach or default of any term, covenant or condition contained
in this Lease shall not be deemed to be a waiver of any preceding or subsequent
breach or default of such term, covenant or condition or any other term,
covenant or condition of this Lease.
40.19.    To the extent permitted by Applicable Laws, the parties waive trial by
jury in any action, proceeding or counterclaim brought by the other party hereto
related to matters arising out of or in any way connected with this Lease; the
relationship between Landlord and Tenant; Tenant’s use or occupancy of the
Premises; or any claim of injury or damage related to this Lease or the
Premises.
40.Rooftop Installation Area.
41.1.    Tenant may use those portions of the Building identified as a “Rooftop
Installation Area” on Exhibit A attached hereto (the “Rooftop Installation
Area”) solely to operate, maintain, repair and replace a satellite dish of not
more than one (1) meter in diameter and related communications equipment and/or
supplemental HVAC equipment installed by Tenant in the Rooftop Installation Area
in accordance with this Article (“Tenant’s Rooftop Equipment”). Tenant’s Rooftop
Equipment shall be only for Tenant’s use of the Premises for the Permitted Use.
41.2.    Tenant shall install Tenant’s Rooftop Equipment at its sole cost and
expense, at such times and in such manner as Landlord may reasonably designate,
and in accordance with this Article and the applicable provisions of this Lease
regarding Alterations. Tenant’s Rooftop Equipment and the installation thereof
shall be subject to Landlord’s prior written approval, which approval shall not
be unreasonably withheld. Among other reasons, Landlord may withhold approval if
the installation or operation of Tenant’s Rooftop Equipment could reasonably be
expected to violate any Applicable Laws, to damage the structural integrity of
the Building or to transmit vibrations or noise or cause other adverse effects
beyond the Premises to an extent not customary in first class laboratory
buildings, unless Tenant implements measures that are acceptable to Landlord in
its reasonable discretion to avoid any such damage or transmission.
41.3.    Tenant shall comply with any roof or roof-related warranties. Tenant
shall obtain a letter from Landlord’s roofing contractor within thirty (30) days
after completion of any Tenant work on the rooftop stating that such work did
not affect any such warranties. Tenant, at its sole cost and expense, shall
inspect the Rooftop Installation Area at least annually, and correct any loose
bolts, fittings or other appurtenances and repair any damage to the roof caused
by the installation

SMRH:418641349.9
60
 
 
 
0100-922173




--------------------------------------------------------------------------------



or operation of Tenant’s Rooftop Equipment. Tenant shall not permit the
installation, maintenance or operation of Tenant’s Rooftop Equipment to violate
any Applicable Laws or constitute a nuisance. Tenant shall pay Landlord within
thirty (30) days after demand (a) all applicable taxes, charges, fees or
impositions imposed on Landlord by Governmental Authorities as the result of
Tenant’s use of the Rooftop Installation Areas in excess of those for which
Landlord would otherwise be responsible for the use or installation of Tenant’s
Rooftop Equipment and (b) the amount of any increase in Landlord’s insurance
premiums as a result of the installation of Tenant’s Rooftop Equipment. Upon
Tenant’s written request to Landlord, Landlord shall use commercially reasonable
efforts to cause other tenants to remedy any interference in the operation of
Tenant’s Rooftop Equipment caused by any such tenants’ equipment installed after
the applicable piece of Tenant’s Rooftop Equipment; provided, however, that
Landlord shall not be required to request that such tenants waive their rights
under their respective leases.
41.4.    If Tenant’s Equipment (a) causes physical damage to the structural
integrity of the Building, (b) interferes with any telecommunications,
mechanical or other systems located at or near or servicing the Building or the
Project that were installed prior to the installation of Tenant’s Rooftop
Equipment, (c) interferes with any other service provided to other tenants in
the Building or the Project by rooftop or penthouse installations that were
installed prior to the installation of Tenant’s Rooftop Equipment or
(d) interferes with any other tenants’ business, in each case in excess of that
permissible under Federal Communications Commission regulations, then Tenant
shall cooperate with Landlord to determine the source of the damage or
interference and promptly repair such damage and eliminate such interference, in
each case at Tenant’s sole cost and expense, within ten (10) days after receipt
of notice of such damage or interference (which notice may be oral; provided
that Landlord also delivers to Tenant written notice of such damage or
interference within twenty-four (24) hours after providing oral notice).
41.5.    Landlord reserves the right to cause Tenant to relocate Tenant’s
Rooftop Equipment to comparably functional space on the roof or in the penthouse
of the Building by giving Tenant prior written notice thereof. Landlord agrees
to pay the reasonable costs thereof. Tenant shall arrange for the relocation of
Tenant’s Rooftop Equipment within sixty (60) days after receipt of Landlord’s
notification of such relocation. In the event Tenant fails to arrange for
relocation within such sixty (60)-day period, Landlord shall have the right to
arrange for the relocation of Tenant’s Rooftop Equipment in a manner that does
not unnecessarily interrupt or interfere with Tenant’s use of the Premises for
the Permitted Use.
41.Options to Extend Term. Tenant shall have two (2) options (each, an “Option”)
to extend the Term by five (5) years each as to the entire Premises (and no less
than the entire Premises) upon the following terms and conditions. Any extension
of the Term pursuant to an Option shall be on all the same terms and conditions
as this Lease, except as follows:
42.1.    Base Rent at the commencement of each Option term shall equal the
then-current fair market value for comparable office and laboratory space in the
Torrey Pines submarket of comparable age, quality, level of finish and proximity
to amenities and public transit (“FMV”), and in each case shall be further
increased on each annual anniversary of the Option term commencement date by
three percent (3%). Tenant may, no more than fifteen (15) months prior to the
date the Term

SMRH:418641349.9
61
 
 
 
0100-922173




--------------------------------------------------------------------------------



is then scheduled to expire, request Landlord’s estimate of the FMV for the next
Option term. Landlord shall, within fifteen (15) days after receipt of such
request, give Tenant a written proposal of such FMV. If Tenant gives written
notice to exercise an Option, such notice shall specify whether Tenant accepts
Landlord’s proposed estimate of FMV. If Tenant does not accept the FMV, then the
parties shall endeavor to agree upon the FMV, taking into account all relevant
factors, including (a) the size of the Premises, (b) the length of the Option
term, (c) rent in comparable buildings in the relevant submarket, including
concessions offered to new tenants, such as free rent, tenant improvement
allowances and moving allowances, (d) Tenant’s creditworthiness and (e) the
quality and location of the Building and the Project. In the event that the
parties are unable to agree upon the FMV within thirty (30) days after Tenant
notifies Landlord that Tenant is exercising an Option, then either party may
request that the same be determined as follows: a senior officer of a nationally
recognized leasing brokerage firm with local knowledge of the Torrey Pines
laboratory/research and development leasing submarket (the “Baseball
Arbitrator”) shall be selected and paid for jointly by Landlord and Tenant. If
Landlord and Tenant are unable to agree upon the Baseball Arbitrator, then the
same shall be designated by the local chapter of the American Arbitration
Association or any successor organization thereto (the “AAA”). The Baseball
Arbitrator selected by the parties or designated by the AAA shall (y) have at
least ten (10) years’ experience in the leasing of laboratory/research and
development space in the Torrey Pines submarket and (z) not have been employed
or retained by either Landlord or Tenant or any affiliate of either for a period
of at least ten (10) years prior to appointment pursuant hereto. Each of
Landlord and Tenant shall submit to the Baseball Arbitrator and to the other
party its determination of the FMV. The Baseball Arbitrator shall grant to
Landlord and Tenant a hearing and the right to submit evidence. The Baseball
Arbitrator shall determine which of the two (2) FMV determinations more closely
represents the actual FMV. The arbitrator may not select any other FMV for the
Premises other than one submitted by Landlord or Tenant. The FMV selected by the
Baseball Arbitrator shall be binding upon Landlord and Tenant and shall serve as
the basis for determination of Base Rent payable for the applicable Option term.
If, as of the commencement date of an Option term, the amount of Base Rent
payable during the Option term shall not have been determined, then, pending
such determination, Tenant shall pay Base Rent equal to the Base Rent payable
with respect to the last year of the then-current Term. After the final
determination of Base Rent payable for the Option term, the parties shall
promptly execute a written amendment to this Lease specifying the amount of Base
Rent to be paid during the applicable Option term. Any failure of the parties to
execute such amendment shall not affect the validity of the FMV determined
pursuant to this Section.
42.2.    No Option is assignable separate and apart from this Lease.
42.3.    An Option is conditional upon Tenant giving Landlord written notice of
its election to exercise such Option at least twelve (12) months prior to the
end of the expiration of the then-current Term, but in no event earlier than
fifteen (15) months prior to the expiration of the then-current Term. Time shall
be of the essence as to Tenant’s exercise of an Option. Tenant assumes full
responsibility for maintaining a record of the deadlines to exercise an Option.
Tenant acknowledges that it would be inequitable to require Landlord to accept
any exercise of an Option after the date provided for in this Section.

SMRH:418641349.9
62
 
 
 
0100-922173




--------------------------------------------------------------------------------



42.4.    Notwithstanding anything contained in this Article to the contrary,
Tenant shall not have the right to exercise an Option:
(a)    During the time commencing from the date Landlord delivers to Tenant a
written notice that Tenant is in monetary or material, non-monetary default
under any provisions of this Lease and continuing until Tenant has cured the
specified default to Landlord’s reasonable satisfaction; or
(b)    At any time after any Default as described in Article 31 of the Lease
(provided, however, that, for purposes of this Subsection 42.4(b), Landlord
shall not be required to provide Tenant with notice of such Default) and
continuing until Tenant cures any such Default, if such Default is susceptible
to being cured; or
(c)    In the event that Tenant has defaulted in the performance of any its
monetary obligations under this Lease three (3) or more times and a service or
late charge has become payable under Section 31.1 for each of such monetary
defaults during the twelve (12)-month period immediately prior to the date that
Tenant intends to exercise an Option, whether or not Tenant has cured such
defaults.
42.5.    The period of time within which Tenant may exercise an Option shall not
be extended or enlarged by reason of Tenant’s inability to exercise such Option
because of the provisions of Section 42.4.
42.6.    All of Tenant’s rights under the provisions of an Option shall
terminate and be of no further force or effect even after Tenant’s due and
timely exercise of such Option if, after such exercise, but prior to the
commencement date of the new term, (a) Tenant fails to pay to Landlord a
monetary obligation of Tenant for a period of twenty (20) days after written
notice from Landlord to Tenant, (b) Tenant fails to commence to cure a default
(other than a monetary default) within thirty (30) days after the date Landlord
gives notice to Tenant of such default or (c) Tenant has defaulted in the
performance of any of its monetary obligations under this Lease three (3) or
more times and a service or late charge under Section 31.1 has become payable
for any such default, whether or not Tenant has cured such defaults.
42.7.    Right of First Refusal. For so long as Tenant leases more Rentable Area
in the Building and the Project than any other tenant, Tenant shall have a right
of first refusal (“ROFR”) as to any rentable premises on the first floor of the
Building for which Landlord is seeking a tenant (“Available ROFR Premises”);
provided, however, that in no event shall Landlord be required to lease any
Available ROFR Premises to Tenant for any period past the date on which this
Lease expires or is terminated pursuant to its terms. To the extent that
Landlord renews or extends a then-existing lease with any then-existing tenant
or subtenant of any space, or enters into a new lease with such then-existing
tenant or subtenant for the same premises, the affected space shall not be
deemed to be Available ROFR Premises. In the event Landlord intends to lease
Available ROFR Premises, Landlord shall provide written notice thereof to Tenant
(the “Notice of Offer”), specifying the terms and conditions of a proposed lease
to Tenant of the Available ROFR Premises.

SMRH:418641349.9
63
 
 
 
0100-922173




--------------------------------------------------------------------------------



42.8.    Within ten (10) business days following its receipt of a Notice of
Offer, Tenant shall advise Landlord in writing whether Tenant elects to lease
all (not just a portion) of the Available ROFR Premises on the terms and
conditions set forth in the Notice of Offer. If Tenant fails to notify Landlord
of Tenant’s election within such ten (10) business day period, then Tenant shall
be deemed to have elected not to lease the Available ROFR Premises.
42.9.    If Tenant timely notifies Landlord that Tenant elects to lease the
Available ROFR Premises on the terms and conditions set forth in the Notice of
Offer, then Landlord shall lease the Available ROFR Premises to Tenant upon the
terms and conditions set forth in the Notice of Offer. In connection with the
foregoing, Landlord and Tenant shall execute an amendment to this Lease or at
Landlord’s election, a new lease for the Available ROFR Premises upon the terms
and conditions set forth in the Notice of Offer as soon as reasonably
practicable following Landlord’s receipt of Tenant’s election to lease the
Available ROFR Premises.
42.10.    If Tenant notifies Landlord that Tenant elects not to lease the
Available ROFR Premises on the terms and conditions set forth in the Notice of
Offer, or if Tenant fails to notify Landlord of Tenant’s election within the ten
(10)-business day period described above, then Landlord shall have the right to
consummate the lease of the Available ROFR Premises on the same terms as set
forth in the Notice of Offer following Tenant’s election (or deemed election)
not to lease the Available ROFR Premises; provided, however, that in the event
that there is a change in the business terms relating to such leasing such that
the material economic or financial terms are less favorable to Landlord by more
than five percent (5%) when compared to the financial and economic terms and
conditions presented to Tenant in the Notice of Offer, Landlord shall advise
Tenant of such change and Tenant shall have the right to exercise the ROFR with
respect to such revised terms and conditions, subject to and in accordance with
the provisions of this Article. The ROFR shall be continuous, subject to the
terms and conditions set forth in this Article.
42.11.    Notwithstanding anything in this Article to the contrary, Tenant shall
not exercise the ROFR during such period of time that Tenant is in monetary
default or non-monetary, material default under any provision of this Lease. Any
attempted exercise of the ROFR during a period of time in which Tenant is so in
monetary default or non-monetary, material default shall be void and of no
effect. In addition, Tenant shall not be entitled to exercise the ROFR if
Landlord has given Tenant three (3) or more notices of default under this Lease,
whether or not the defaults are cured, during the twelve (12) month period prior
to the date on which Tenant seeks to exercise the ROFR.
42.12.    Except in connection with an Exempt Transfer, the ROFR shall be
personal to the original Tenant and Tenant shall not assign or transfer the
ROFR, either separately or in conjunction with an assignment or transfer of
Tenant’s interest in the Lease, without Landlord’s prior written consent, which
consent Landlord may withhold it its sole and absolute discretion.
42.13.    If Tenant exercises the ROFR, Landlord does not guarantee that the
Available ROFR Premises will be available on the anticipated commencement date
for the Lease as to such Premises due to a holdover by the then-existing
occupants of the Available ROFR Premises or for any other reason beyond
Landlord’s reasonable control.



SMRH:418641349.9
64
 
 
 
0100-922173




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the date
first above written.
LANDLORD:
BMR-10240 SCIENCE CENTER DRIVE LP,
a Delaware limited partnership
By:    /s/ Jonathan P. Klassen        
Name:    Jonathan P. Klassen
Title:    Senior Vice President


TENANT:
AFFYMETRIX, INC.,
a Delaware corporation
By:    /s/ Frank Witney            
Name:    Frank Witney
Title:    Chief Executive Officer
By:    /s/ Tony Ward                
Name:    Tony Ward
Title:    Senior Vice President, General Manager














[Signature Page to Lease]



G-1

